

AGREEMENT


THIS AGREEMENT (this “Agreement”) is made and entered into on March 31, 2008, by
and among POWERSAFE TECHNOLOGY CORP., a Delaware corporation (“Parent”),
POWERSAFE ACQUISITION CORP., a Delaware corporation (“Acquisition Corp.”), which
is a wholly-owned subsidiary of Parent, and AMPLIFICATION TECHNOLOGIES, INC., a
Delaware corporation (the “Company”).


WITNESSETH:


WHEREAS, the Board of Directors of each of Acquisition Corp., Parent and the
Company have determined that it is fair and in the best interests of their
respective stockholders for Acquisition Corp. to be merged with and into the
Company (the “Merger”) upon the terms and subject to the conditions set forth
herein;


WHEREAS, the Board of Directors of each of Parent, Acquisition Corp. and the
Company have approved the Merger in accordance with the General Corporation Law
of the State of Delaware (the “DGCL”) and upon the terms and subject to the
conditions set forth herein and in the Certificate of Merger attached as Exhibit
A hereto (the “Certificate of Merger”);


WHEREAS, the requisite stockholders of the Company (the “Stockholders”) have
approved by written consent pursuant to Section 228(a) of the DGCL this
Agreement, the Certificate of Merger and the transactions contemplated and
described hereby and thereby, including, without limitation, the Merger, and
Parent, as the sole stockholder of Acquisition Corp., has approved by written
consent pursuant to Section 228(a) of the DGCL this Agreement, the Certificate
of Merger and the transactions contemplated and described hereby and thereby,
including, without limitation, the Merger;


WHEREAS, pursuant to the terms and conditions of this Agreement, all of the
issued and outstanding common stock of the Company immediately prior to the
Effective Time (as hereinafter defined), other than the common stock held by
stockholders who are entitled to demand and properly demand an appraisal of
their shares (“Dissenting Stockholders”), shall exchange the shares owned by
them in accordance with the provisions contained herein for newly issued
restricted shares of common stock of Parent (the “Exchange Shares”);
 
WHEREAS, the parties hereto intend that the Merger contemplated herein shall
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), by reason of Section
368(a)(2)(E) of the Code.



--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE I
DEFINITIONS


Section 1.1 Certain Definitions. As used in this Agreement and the schedules
hereto, the following terms have the respective meanings set forth below.


(a) “Action” means any administrative, regulatory, judicial or other proceeding
by or before any Governmental Authority or arbitrator.


(b) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms “controlled” and “controlling” have correlative meanings.


(c) “Business Day” means a day on which banks are open for business in New York,
New York.


(d) “Claims” means any and all claims, demands or causes of action, relating to
or resulting from an Action.


(e) “Contract” means any contract, agreement, indenture, deed of trust, license,
note, bond, mortgage, lease, guarantee and any similar understanding or
arrangement, whether written or oral.


(f) “Employees” means individuals who provide employment or employment-type
services to Parent as of the date hereof, other than any such individuals who
cease such employment prior to the Closing, but including any such individuals
hired after the date hereof and prior to the Closing.


(g) “Employee Benefit Plan” means any employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any current or former
employee, officer or director of Parent or any beneficiary or dependent thereof
that is sponsored or maintained by Parent or contribute or are obligated to
contribute, whether or not written, including without limitation any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA, any employee
pension benefit plan within the meaning of Section 3(2) of ERISA (whether or not
such plan is subject to ERISA) and any bonus, incentive, deferred compensation,
vacation, stock purchase, stock option, severance, employment, change of control
or fringe benefit plan, program or policy.


(h) “Employment Agreement” means a written Contract or offer letter with or
addressed to any Employee or Former Employee pursuant to which Parent shall,
directly or indirectly, have any actual or contingent liability or obligation to
provide compensation and/or benefits on or after the Closing Date in
consideration for past, present or future services.


2

--------------------------------------------------------------------------------


 
(i) “Encumbrances” means security interests, liens, Claims, charges, title
defects, deficiencies or exceptions (including, with respect to Real Property,
defects, deficiencies or exceptions in, or relating to, marketability of title,
or leases, subleases or the like affecting title), mortgages, pledges,
easements, encroachments, restrictions on use, rights of-way, rights of first
refusal, conditional sales or other title retention agreements, covenants,
conditions or other similar restrictions (including restrictions on transfer) or
other encumbrances of any nature whatsoever.


(j) “Environmental Laws” means all Laws relating to pollution or protection of
human health and safety or the environment (including ambient air, surface
water, groundwater, land surface, natural resources or subsurface strata),
including all such Laws relating to Releases or threatened Releases of Regulated
Substances into the environment or work place, or otherwise relating to the
environmental or worker health and safety aspects of manufacturing, processing,
distribution, importation, use, treatment, storage, disposal, transport or
handling of Regulated Substances, including, but not limited to, chemical
inventories in all relevant jurisdictions, and all such Laws relating to the
registration of products of Parent under the Federal Insecticide, Fungicide and
Rodenticide Act, the Food Drug and Cosmetic Act, the Toxic Substances Control
Act, the European List of Notified Chemical Substances, the European Inventory
of Existing Commercial Chemical Substances or similar Laws.


(k) “Environmental Permit” means any permit, registration, approval,
identification number, license or other authorization or filing required under
or issued pursuant to any applicable Environmental Law.


(l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


(m) “ERISA Affiliate” means any entity which would be aggregated with Parent
under Section 414 of the Code or Section 4001(b) of ERISA.


(n) “Former Employee” means individuals who, prior to the Closing, provided
employment or employment-type services to Parent.


(o) “GAAP” means United States generally accepted accounting principles.


(p) “Governmental Authority” means any supranational, national, federal, state
or local government, foreign or domestic, or the government of any political
subdivision of any of the foregoing, or any entity, authority, agency, ministry
or other similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established by a Governmental
Authority to perform any of such functions.


3

--------------------------------------------------------------------------------


 
(q) “Indebtedness” of any Person means, without duplication, (i) all obligations
of such Person for money borrowed; (ii) all obligations of such Person evidenced
by notes, debentures, bonds or other similar instruments for the payment of
which such Person is responsible or liable; (iii) all obligations of such Person
issued or assumed for deferred purchase price payments associated with
acquisitions, divestments or other transactions; (iv) all obligations of such
Person under leases required to be capitalized in accordance with GAAP, as
consistently applied by such Person, (v) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker's acceptance,
guarantees or similar credit transaction, excluding in all cases in clauses (i)
through (v) current accounts payable, trade payables and accrued liabilities
incurred in the ordinary course of business.


(r) “IRS” means the Internal Revenue Service of the United States of America.


(s) “Laws” means all United States federal, state or local or foreign laws,
constitutions, statutes, codes, rules, regulations, ordinances, executive
orders, decrees or edicts by a Governmental Authority having the force of law.


(t) “Leased Real Property” means any real property leased or subleased to the
Parent and set forth (and designated as leased) in Schedule 4.08.


(u) “Liabilities” means any and all debts, liabilities, commitments and
obligations, whether or not fixed, contingent or absolute, matured or unmatured,
direct or indirect, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whether or not required by GAAP to be reflected in financial statements
or disclosed in the notes thereto.


(v) “Material Adverse Effect” means, with respect to a Person, any change,
effect, event, occurrence or state of facts which would reasonably be expected
to be materially adverse to the business, operations or financial condition of
such Person, and its Subsidiaries, taken as a whole, or on the ability of such
Person to consummate the transactions contemplated by this Agreement, other than
any change, effect, event, occurrence or state of facts (1) that is generally
applicable in the economy of the United States, (2) that is generally applicable
in the United States securities markets, (3) generally affecting the industry in
which the Company operates, (4) arising from or related to an act of
international terrorism, or (5) relating to the announcement or disclosure of
this Agreement and the transactions contemplated hereby.


(w) “Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture or Governmental Authority.


(x) “Regulated Substances” means any substance which is listed, defined or
regulated as a pollutant, contaminant, hazardous, dangerous or toxic substance,
material or waste, or is otherwise classified as hazardous, dangerous or toxic
in or pursuant to any Environmental Law or which is or contains any explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products (including waste
petroleum and petroleum products) as regulated under any applicable
Environmental Law.


4

--------------------------------------------------------------------------------


 
(y) “Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the indoor
or outdoor environment (including ambient air, surface water, groundwater and
surface or subsurface strata) or into or out of any property, including the
movement of Regulated Substances through or in the air, soil, surface water,
groundwater or property.


(z) “Required Consents” means, collectively, (1) each consent or novation with
respect to any Contract to which the Parent, Acquisition Corp. or Company is a
party or by which any of its assets are bound required to be obtained from the
other parties thereto by virtue of the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby in order to avoid
the invalidity of the transfer of such Contract, the termination or acceleration
thereof, giving rise to any obligation to make a payment thereunder or to any
increased, additional or guaranteed rights of any person thereunder, a breach or
default thereunder or any other change or modification to the terms thereof, and
(2) each registration, filing, application, notice, transfer, consent, approval,
order, qualification and waiver required from any third party or Governmental
Authority by virtue of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.
 
(aa) “SEC” means the Securities and Exchange Commission.



 
(bb)
“Securities Act” means the Securities Act of 1933, as amended.



(cc) “Subsidiaries” of any entity means, at any date, any Person (a) the
accounts of which would be consolidated with those of the applicable entity in
such entity's consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, or (b) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests or more than 50% of the
profits or losses of which are, as of such date, owned, controlled or held by
the applicable entity or one or more subsidiaries of such entity.


(dd) “Tax” means any federal, state, local or foreign taxes, including but not
limited to any income, gross receipts, payroll, employment, excise, severance,
stamp, business, premium, windfall profits, environmental (including taxes under
section 59A of the Code), capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, service, service use, lease, lease use, transfer,
registration, value added tax, or similar tax, any alternative or add-on minimum
tax, and any estimated tax, in each case, including any interest, penalty, or
addition thereto, whether disputed or not.


(ee) “Tax Benefit” means the Tax effect of any item of loss, deduction or credit
or any other item (including increases in Tax basis) which decreases Taxes paid
or required to be paid, including any interest with respect thereto or interest
that would have been payable but for such item.


(ff) “Tax Returns” means all returns, declarations, reports, estimates,
information returns and statements required to be filed in respect of Taxes.


5

--------------------------------------------------------------------------------


 
(gg) “Taxing Authority” means any Governmental Authority having jurisdiction
over the assessment, determination, collection or other imposition of Taxes.
 
Section 1.2 References and Title. All references in this Agreement to articles,
sections, subsections and other subdivisions refer to the articles, sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any section or subdivision are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
Section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. Pronouns in masculine, feminine
and neutral genders shall be construed to include any other gender, and words in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.


ARTICLE II
THE MERGER


Section 2.1 Merger. Subject to the terms and conditions of this Agreement and
the Certificate of Merger, Acquisition Corp. shall be merged with and into the
Company in accordance with Section 252 of the DGCL. At the Effective Time (as
defined below), the separate legal existence of Acquisition Corp. shall cease,
and the Company shall be the surviving corporation in the Merger (sometimes
hereinafter referred to as the “Surviving Corporation”) and shall continue its
corporate existence under the laws of the State of Delaware under the name
“Amplification Technologies, Inc.” At and after the Effective Time, the Company
shall become a wholly-owned subsidiary of Parent.


Section 2.2 Effective Time. The Merger shall become effective upon the filing of
the Certificate of Merger with the Secretary of State of the State of Delaware
in accordance with Section 252 of the DGCL. The time at which the Merger shall
become effective as aforesaid is referred to hereinafter as the “Effective
Time”. The Effective Time shall not occur until and unless the Current Report on
Form 8-K required as a result of the Closing is completed and ready to be filed
with the SEC.


Section 2.3 Closing. The closing of the Merger (the “Closing”) shall occur with
the filing of the Certificate of Merger (the “Closing Date”). The Closing shall
occur at the offices of David Lubin & Associates, PLLC at the address referred
to in Section 10.1 hereof. At the Closing, all of the documents, certificates,
agreements, opinions and instruments referenced in this Article II will be
executed and delivered as described therein. At the Effective Time, all actions
to be taken at Closing shall be deemed to be taken simultaneously.


6

--------------------------------------------------------------------------------


 
Section 2.4 Deliveries. At or prior to the Closing: (a) the Company shall
deliver to Parent financial statements as required under the rules of the SEC
for purposes of inclusion in Parent’s filing of a Current Report on Form 8-K
disclosing the Merger; and such other documents as may be required under
applicable law or requested by Parent, including without limitation, any Company
Required Consents and (b) Parent will deliver to the Company any documents as
may be required under applicable law or requested by the Company, including
without limitation, any Parent Required Consents.


Section 2.5 Deliveries after Closing. Promptly after the Closing,
representatives of the Parent and the Company shall coordinate the exchange of
certificates evidencing all the shares of common stock of the Company (the
“Company’s Common Stock”) beneficially owned by the Stockholders of the Company,
duly endorsed in blank or accompanied by stock powers duly executed in blank, in
proper form for transfer to Acquisition Corp. or an affidavit and
indemnification in form reasonably acceptable to counsel for Parent stating that
such Stockholder has lost its certificate or certificates or that such have been
destroyed. The Exchange Shares issued upon the surrender of the Company’s Common
Stock in accordance with the terms hereof shall be deemed to have been issued in
full satisfaction of all rights of each of the respective Stockholders
pertaining to their rights in and to their respective shares of the Company’s
Common Stock.


Section 2.6 Dissenters’ Rights. Any Dissenting Stockholder shall not be entitled
to receive Exchange Shares, as applicable, with respect to the shares of common
stock owned by such Dissenting Stockholder unless and until such Dissenting
Stockholder shall have failed to perfect or shall effectively withdrawn or lost
such holder’s right to dissent from the Merger under the DGCL. Each Dissenting
Stockholder shall be entitled to receive only the payment provided by Section
262 of the DGCL with respect to the shares of common stock owned by such
Dissenting Stockholder and as to which dissenters’ rights have been properly
perfected. The Company shall give Parent notice of any written demands for
appraisal, attempted withdrawals of such demands, and any other instruments
served pursuant to applicable Law received by the Company relating to
stockholders’ rights of appraisal.


Section 2.7 Restrictive Legends. Certificates evidencing the Exchange Shares
pursuant to this Agreement may bear one or more of the following legends,
including without limitation, any legend required by the laws of any
jurisdiction in which a holder of Exchange Shares resides, and any legend
required by applicable law, including without limitation, any legend that will
be useful to aid compliance with Regulation D or other regulations adopted by
the SEC under the Securities Act:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENSE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO A VALID EXEMPTION
FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”


“THESE SECURITIES ARE SUBJECT TO A LOCK-UP ARRANGEMENT BETWEEN THE COMPANY AND
THE HOLDER THEREOF.”


7

--------------------------------------------------------------------------------


 
Section 2.7 Certificate of Incorporation, Bylaws, Directors and Officers..


(a) The Certificate of Incorporation of the Company, as in effect immediately
prior to the Effective Time, attached as Exhibit B hereto, shall be the
Certificate of Incorporation of the Surviving Corporation from and after the
Effective Time until amended in accordance with applicable law and such
Certificate of Incorporation.


(b) The Bylaws of the Company, as in effect immediately prior to the Effective
Time, attached as Exhibit C hereto, shall be the Bylaws of the Surviving
Corporation from and after the Effective Time until amended in accordance with
applicable law, the Certificate of Incorporation of the Surviving Corporation
and such Bylaws.


Section 2.8 Assets and Liabilities. At the Effective Time, the Surviving
Corporation shall possess all the rights, privileges, powers and franchises of a
public as well as of a private nature, and be subject to all the restrictions,
disabilities and duties of each of Acquisition Corp. and the Company
(collectively, the “Constituent Corporations”); and all the rights, privileges,
powers and franchises of each of the Constituent Corporations on whatever
account, as well as all other things in action belonging to each of the
Constituent Corporations, shall be vested in the Surviving Corporation; and all
property, rights, privileges, powers and franchises, and all and every other
interest shall be thereafter as effectively the property of the Surviving
Corporation as they were of the several and respective Constituent Corporations,
and the title to any real estate vested by deed or otherwise in either of such
Constituent Corporations shall not revert or be in any way impaired by the
Merger; but all rights of creditors and all liens upon any property of any of
the Constituent Corporations shall be preserved unimpaired, and all debts,
liabilities and duties of the Constituent Corporations shall thenceforth attach
to the Surviving Corporation, and may be enforced against it to the same extent
as if said debts, liabilities and duties had been incurred or contracted by it.


Section 2.9 Operation of Surviving Corporation.  The Company acknowledges that
upon effectiveness of the Merger, and the material compliance by Parent and
Acquisition Corp. with their respective duties and obligations hereunder, the
Surviving Corporation shall become a wholly-owned subsidiary of Parent.


Section 2.10 Further Assurances. From time to time, from and after the Effective
Time, as and when reasonably requested by Parent, the proper officers and
directors of the Company as of the Effective Time shall, for and on behalf and
in the name of the Company or otherwise, execute and deliver all such deeds,
bills of sale, assignments and other instruments and shall take or cause to be
taken such further actions as Parent, Acquisition Corp. or their respective
successors or assigns reasonably may deem necessary or desirable in order to
confirm or record or otherwise transfer to the Surviving Corporation title to
and possession of all of the properties, rights, privileges, powers, franchises
and immunities of the Company or otherwise to carry out fully the provisions and
purposes of this Agreement, the Certificate of Merger and the Articles of
Merger.


8

--------------------------------------------------------------------------------


 
Section 2.11 Tax Consequences. It is intended by the parties hereto that the
transactions contemplated by this Agreement shall constitute a tax-free
reorganization within the meaning of Section 368 of the Code. The parties hereto
adopt this Agreement as a “plan of reorganization” within the meaning of
Sections 1.368-2(g) and 1.338-3(a) of the regulations promulgated under the
Code.


ARTICLE III
THE EXCHANGE SHARES


Section 3.1 Investment Amount.  As of the date of this Agreement, the
shareholders of the Company have invested an aggregate of $2,000,000 (the
“Investment Amount”) to obtain control of Parent, recapitalize the Company and
merge the Company with Acquisition Corp. as contemplated herein. The Investment
Amount not used to purchase control of the Parent and pay for transaction
expenses , after setting aside appropriate reserves, shall be utilized by Parent
to purchase newly created and issued shares of Series C Preferred Stock of the
Company which will be contributed by Parent to Acquisition Corp; said preferred
stock shall be senior to all other securities of the Company and shall prohibit
the Company from incurring any indebtedness. Said Series C Preferred shall be
retired at the Closing.


Section 3.2 Amount of Exchange Shares. The aggregate amount of Exchange Shares
to be issued to the Stockholders upon Closing, and to be reserved for shares of
the Company to be issued pursuant to its capital structure obligations as of the
date hereof , shall be $10,000,000 minus the Preferred Stock Adjustment, divided
by the Parent Per Share Value. The outstanding non-voting common stock of the
Company shall be treated as 0.9 share of the common stock of the Company.


The Preferred Stock Adjustment shall be the amount of (a) the liquidation
preference of the Series B Preferred Stock of the Company issued and outstanding
as of January 15, 2008 (the “Valuation Date”) less (b) the actual exercise price
of options of the Company exercised from the Valuation Date through the date of
this Agreement and less (c) the exercise price of any options which expire
within the one year anniversary of the date of this Agreement.


The number of shares to be reserved for shares of the Company to be issued does
not include any shares to be issued in lieu of payments under registration
rights agreements to which the Company is subject to which have accrued
subsequent to the Valuation Date.


The Parent Per Share Value shall be determined by multiplying the Investment
Amount by 1.0525 and dividing said product by 7,075,000 (the number of issued
and outstanding shares of Parent).


Section 3.3 Shares Post-Closing. Upon the Effective Time, all outstanding
options of the Company shall become obligations of Parent. All outstanding
preferred stock of the Company shall be exchanged for preferred stock of parent
with like terms.


Section 3.4 Lockup. Half of the Exchange Shares issued to shareholders of the
Company shall be non-transferable (with certain limited exceptions) until
December 1, 2008 and the other half until January 15, 2009.


9

--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT


As an inducement to the Company and the Stockholders to enter into this
Agreement and to consummate the transactions contemplated herein, Parent
represents and warrants, as of the date of this Agreement and as of the Closing
Date, unless stated otherwise below, to the Company and Stockholders as follows:


Section 4.1 Organization. Parent is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware. Parent
has all requisite power to own, operate and lease its business and assets and
carry on its business as the same is now being conducted.
 
Section 4.2 Capital Structure. As of the Closing, Parent’s authorized capital
will consist of (a) 100,000,000 shares of common stock, $.0001 no par value per
share, authorized, of which 7,075,000 shares are issued and outstanding,
6,000,000 of which are freely tradable without any restrictions or Encumbrances
and 1,075,000 of which are restricted under the Securities Act, (i) with each
holder thereof being entitled to cast one vote for each share held on all
matters properly submitted to the shareholders for their vote; and (ii) there
being no pre-preemptive rights and no cumulative voting; and (b) no shares of
preferred stock or any other class of security. The recent cancellation of 8
million shares of common stock by Parent was duly authorized. Parent has no
shares reserved for issuance pursuant to a stock option plan or pursuant to
securities exercisable for, or convertible into or exchangeable for shares of
common stock. All of the issued and outstanding shares of capital stock of
Parent are duly authorized, validly issued, fully paid and nonassessable. No
shares of capital stock of Parent are subject to preemptive rights or any other
similar rights. There are (i) no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of Parent or arrangements by which Parent is or may become bound
to issue additional shares of capital stock of Parent, (ii) no agreements or
arrangements under which the Parent is obligated to register the sale of any of
its or their securities under the Securities Act, and (iii) no anti-dilution or
price adjustment provisions contained in any security issued by Parent (or any
agreement providing any such rights).


Section 4.3  Corporate Power and Authority. Parent has all requisite power and
authority to enter into and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery, and performance of
this Agreement by Parent and the consummation by it of the transactions
contemplated hereby, and the execution, delivery and performance of the other
agreements, documents and instruments to be executed and delivered in connection
with this Agreement by Parent and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on the
part of Parent and no other action or corporate proceeding on the part of Parent
is necessary to authorize the execution, delivery, and performance by Parent of
this Agreement and the consummation of the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Parent and constitutes
the legal, valid and binding obligation of Parent, enforceable against Parent in
accordance with its terms.


10

--------------------------------------------------------------------------------


 
Section 4.4 Conflicts; Consents and Approvals. Neither the execution and
delivery by Parent of this Agreement and the other agreements, documents and
instruments to be executed and delivered by any of them in connection with this
Agreement, nor the consummation of the transactions contemplated hereby and
thereby, will:


(a) conflict with, or result in a breach of any provision of, the organizational
documents of Parent;


(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of Parent or the Exchange Shares under any of the terms,
conditions or provisions of (1) the organizational documents of Parent, (2) any
Contract to which Parent is a party or to which any of their respective
properties or assets may be bound which, if so affected, would either have a
Material Adverse Effect or be reasonably likely to prevent the consummation of
the transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which Parent is subject or to which
any of its properties or assets may be subject;


(c) require any action, consent or approval of any non-governmental third party,
other than the Company Required Consents listed on Schedule 4.4;


(d) violate any order, writ, or injunction, or any material decree, or material
Law applicable to Parent or any of its, business, properties, or assets; or
 
(e) require any action, consent or approval of, or review by, or registration or
filing by Parent with any Governmental Authority other than the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware and
compliance with applicable rules of the SEC.


Section 4.5 Exchange Shares. As of the Closing, all of the Exchange Shares shall
be duly authorized, validly issued, fully paid and nonassessable, and not issued
in violation of any preemptive or similar rights. Upon delivery to the Company
of the certificates representing the Exchange Shares, the Stockholders will
acquire good and valid title to such shares, free and clear of any Encumbrances,
other than restrictions under applicable securities laws.


Section 4.6 Subsidiaries. Other than Acquisition Corp., Parent does not own,
directly or indirectly, nor have entered into any agreement, arrangement or
understanding to purchase or sell any capital stock or other equity interests in
any Person or is a member of or participant in any Person or have any
Subsidiaries.


11

--------------------------------------------------------------------------------


 
Section 4.7 No Material Adverse Effect. As of the date of this Agreement, (a)
Parent has (1) maintained its books and records in accordance with past
accounting practice, and (2) used all reasonable commercial efforts to preserve
intact the assets and the business organization and operations of Parent, to
keep available the services of its employees and to preserve its relationships
with customers, suppliers, licensors, licensees, contractors and other persons
with whom Parent have business relations, (b) no Material Adverse Effect on
Parent has occurred, and (c) there has been no event, occurrence or development
that has had, or would reasonably be expected to have, a material adverse effect
on the ability of the Company or Parent to timely consummate the transactions
contemplated hereby.


Section 4.8 Title to Properties. Schedule 4.8 lists all properties and assets of
Parent. Parent has good and marketable title to all of its properties and
assets, real and personal, free and clear of all Encumbrances. All equipment
used by Parent is generally in good operating condition and repair, and is
adequate for the uses to which it is being put.


Section 4.9 Taxes. Parent has (a) duly and timely filed all Tax Returns relating
to Parent that it was required to file (taking into account any extensions of
the filing deadlines which have been validly granted) and (b) paid all Taxes
that are shown thereon as owing or that are otherwise due and payable by it.
Such filed Tax Returns are true, correct and complete in all material respects.
There are no outstanding agreements or waivers extending the statutory period of
limitation applicable to any Taxes of Parent for any period. Parent (v) has not
filed a consent to the application of Section 341(f) of the Code, (w) has not
been a “distributing corporation” or a “controlled corporation” in a
distribution intended to qualify under Section 355(a) of the Code within the
past five years, (x) is not a party to any Tax sharing, allocation or
indemnification agreement or arrangement, (y) is not required to make any
adjustments under Section 481(a) of the Code (or any similar provision of state,
local or foreign Tax law) for any taxable year ending after the Closing Date,
and (z) has not been a member of an affiliated group filing a consolidated,
combined or unitary Tax Return or has any liability for the Taxes of any Person
(other than Parent) under Treasury Regulation §1.15026 (or any similar provision
of state, local or foreign law).


Section 4.10 Compliance with Law. Parent and each of the officers, managers,
directors, employees and agents of Parent has complied in all respects with all
Laws applicable to Parent and its products and operations. Neither Parent nor
any of its officers, managers, directors, employees, or agents has received any
notice from any Governmental Authority that Parent has been or is being
conducted in violation of any applicable Law or that an investigation or inquiry
into any noncompliance with any applicable Law is ongoing, pending or
threatened.


12

--------------------------------------------------------------------------------


 
Section 4.11 Intellectual Property.


(a) For the purposes of this Agreement, the following terms have the following
definitions:


“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefor throughout the world,
(v) all trade names, logos, URLs, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (vi) all databases and data collections and all rights therein
throughout the world; (vii) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (viii) any similar or
equivalent rights to any of the foregoing anywhere in the world.


“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.


“Parent Intellectual Property” shall mean any Intellectual Property or
Registered Intellectual Property that is owned by, or licensed to Parent.


(b) No Parent Intellectual Property or product or service of Parent is subject
to any Action or Claim, agreement, or stipulation restricting in any manner the
use, transfer, or licensing thereof by Parent, or which may affect the validity,
use or enforceability of such Parent Intellectual Property.


(c) Schedule 4.11 is a complete and accurate list of all the Parent Intellectual
Property and specifies, where applicable, the jurisdictions in which each such
item of the Registered Intellectual Property has been issued or registered or in
which an application for such issuance and registration have been filed,
including the respective registration or application numbers. Each item of the
Parent Intellectual Property is valid and subsisting, all necessary
registration, maintenance and renewal fees currently due in connection with such
Intellectual Property have been made and all necessary documents, recordations
and certificates in connection with such Parent Intellectual Property have been
filed with the relevant patent, copyright, trademark or other authorities in the
United States or foreign jurisdictions, as the case may be, for the purposes of
maintaining such Parent Intellectual Property.


(d) Parent owns and has good and exclusive title to, or has license (sufficient
for the conduct of its business as currently conducted and as proposed to be
conducted) to, each item of the Parent Intellectual Property free and clear of
any Encumbrances (excluding licenses and related restrictions).


13

--------------------------------------------------------------------------------


 
(e) Schedule 4.11 lists all Contracts to which Parent is a party (i) with
respect to the Parent Intellectual Property licensed or transferred to any
Person or (ii) pursuant to which a Person has licensed or transferred any
Intellectual Property to Parent.


(f) All Contracts relating to the Parent Intellectual Property are in full force
and effect. The consummation of the transactions contemplated by this Agreement
will neither violate nor result in the breach, modification, cancellation,
termination, or suspension of such Contracts. Parent is in compliance with, and
has not breached any term of such Contracts and, to the knowledge of Parent, all
other parties to such Contracts are in compliance with, and have not breached
any term of, such Contracts. Following the Closing, Parent will be permitted to
exercise all the rights under such Contracts to the same extent Parent would
have been able to had the transactions contemplated by this Agreement not
occurred and without the payment of any additional amounts or consideration
other than ongoing fees, royalties or payments.


(g) Parent possesses all the Intellectual Property rights necessary to
effectuate its business and operations. Parent has not infringed or
misappropriated any Intellectual Property of any third Person or engaged in
unfair competition or any unlawful trade practice. Parent has not received
notice from any third party that the operation of its business, or any act,
product or service of Parent, infringes or misappropriates the Intellectual
Property of any third party or constitutes unfair competition or trade practices
under the laws of any jurisdiction. No Person has infringed or misappropriated
or is infringing or misappropriating any of the Parent Intellectual Property.


(h) Parent has taken all necessary steps to protect the rights of Parent in its
confidential information and trade secrets that it wishes to protect or any
trade secrets or confidential information of third parties provided to Parent.


Section 4.12 Environmental Matters.


(a) Parent is in compliance with, and has at all times complied with, all
applicable Environmental Laws, and there are no facts, circumstances or
conditions, including requirements of current Environmental Laws that have been
adopted but are not yet effective, for which reserves or accruals would be
required under GAAP, as consistently applied.


(b) Parent is not subject to any existing, pending, or threatened Action or
Claim by any Person under any Environmental Laws.


(c) The Environmental Permits that are required for the conduct of Parent’s
business are valid, in full force and effect and enforceable according to their
terms, no proceeding is pending or threatened, to revoke, modify or terminate
such permits, and Parent is in compliance with, and have at all times complied
with, all such Environmental Permits.


14

--------------------------------------------------------------------------------


 
Section 4.13 Litigation. There is no Action pending or threatened against
Parent, or any executive officer, member, manager or director thereof in each
case that (a) relates to Parent, its assets, or its business, or (b) as of the
date hereof, seeks, or could reasonably be expected, to prohibit or restrain the
ability of Parent to enter into this Agreement or to timely consummate any of
the transactions contemplated hereby, and there is no reasonable basis for any
such Action. There are no judgments, decrees, agreements, memoranda of
understanding or orders of any Governmental Authority outstanding against
Parent.


Section 4.14 Contracts. Schedule 4.14 contains a complete list, as of the date
hereof, of all Contracts to which Parent is, or will be at Closing, a party or
bound, or that otherwise relate to its business or assets. Parent has made
available to the Company or its representatives correct and complete copies of
all such Contracts with all amendments thereof. Each such Contract is, and will
at Closing be, valid, binding, and enforceable against Parent and the other
parties thereto in accordance with its terms, and is, and will at Closing be, in
full force and effect. Parent is not in default under or in breach of or is, or
as of the Closing will be, otherwise delinquent in performance under any such
Contract, and no event has occurred, or will as of the Closing occur, that, with
notice or lapse of time, or both, would constitute such a default. Each of the
other parties thereto has performed in all respects all of the obligations
required to be performed by it under, and is not in default under, any such
Contract and no event has occurred that, with notice or lapse of time, or both,
would constitute such a default. There are no disputes pending or threatened in
writing with respect to any such Contracts. Neither Parent nor any other party
to any such Contract has exercised any option granted to it to terminate or
shorten or extend the term of such Contract, and Parent has not given notice or
received notice to such effect. All of such Contracts will continue to be valid,
binding, enforceable and in full force and effect on substantially identical
terms following the consummation of the transactions contemplated hereby.
 
Section 4.15 Labor and Employment Matters.


(a) There are no collective bargaining agreements, union contracts or similar
agreements or arrangements in effect that cover any Employee or Former Employee
(each, a "Collective Bargaining Agreement"). With respect to any Employee, (a)
there is no labor strike, dispute, slowdown, lockout or stoppage pending or
threatened against Parent or with respect to any Employees, and Parent has not
experienced any labor strike, dispute, slowdown, lockout or stoppage; (b) there
is no unfair labor practice charge or complaint against Parent or threatened
before the National Labor Relations Board or before any similar state or foreign
agency; (c) there is no grievance or arbitration arising out of any Collective
Bargaining Agreement or other grievance procedure; and (d) no charges are
pending before the Equal Employment Opportunity Commission or any other agency
responsible for the prevention of unlawful employment practices.


(b) Parent is in compliance in all respects with all Laws, regulations and
orders relating to the employment of labor, including all such Laws, regulations
and orders relating to wages, hours, and any similar state or local "mass
layoff" or "plant closing" Law, collective bargaining, discrimination, civil
rights, safety and health, workers' compensation and the collection and payment
of withholding and/or social security taxes and any similar tax.
 
15

--------------------------------------------------------------------------------


Section 4.16 Permits; Compliance. Parent is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and assets and to carry on its business as it is now being
conducted and as it will be conducted through to the Closing (collectively, the
“Permits”). There is no Action pending, or threatened, regarding any of the
Permits and each such Permit is in full force and effect. Parent is not in
conflict with, or in material default (or would be in default with the giving of
notice, the passage of time, or both) with, or in violation of, any of the
Permits.


Section 4.17 Debts and Guaranties. As of the Closing, Parent has no debts,
liabilities, obligations, direct, indirect, absolute or contingent, whether
accrued, vested or otherwise, whether known or unknown. In addition, Parent is
not directly or indirectly (a) liable, by guarantee or otherwise, upon or with
respect to, (b) obligated to provide funds with respect to, or to guarantee or
assume, any Indebtedness or other obligation of any Person.


Section 4.18 Full Disclosure. No representation or warranty of Parent in this
Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.
There is no fact known to Parent that has specific application to the Company or
Stockholders and that materially adversely affects or, as far as can be
reasonably foreseen, materially threatens, the assets, business, prospects,
financial condition, or results of operations of Parent that has not been set
forth in this Agreement.


Section 4.19 SEC Documents. Parent has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”). As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). Parent has not
received any communication from the SEC, NASD or any other regulatory authority
regarding any SEC Document or any disclosure contained therein. As of their
respective dates, the financial statements of Parent included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of Parent as of the dates thereof and the results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
16

--------------------------------------------------------------------------------


 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF ACQUISTION CORP.


As an inducement to the Company and the Stockholders to enter into this
Agreement and to consummate the transactions contemplated herein, Parent, the
Principals and Acquisition Corp. represent and warrant, as of the date of this
Agreement and as of the Closing Date, to the Company and Stockholders as
follows:


Section 5.1 Organization. Acquisition Corp. is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.
Acquisition Corp. has all requisite power to own, operate and lease its business
and assets and carry on its business as the same is now being conducted.


Section 5.2 Capital Structure. All of the issued and outstanding capital stock
of Acquisition Corp. is, and at the Effective Time will be, owned by Parent or a
direct or indirect wholly-owned Subsidiary of Parent. Acquisition Corp. has not
conducted any business prior to the date hereof and has no, and prior to the
Effective Time will have no, assets, liabilities or obligations of any nature
other than those incident to its formation and pursuant to this Agreement and
the Merger and the other transactions contemplated by this Agreement.


Section 5.3 Corporate Power and Authority. Acquisition Corp. has all requisite
corporate power and authority to enter into and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery, and
performance of this Agreement by Acquisition Corp. and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
action and no other corporate action or corporate proceeding on the part of
Acquisition Corp. is necessary to authorize the execution, delivery, and
performance by Acquisition Corp. of this Agreement and the consummation by
Acquisition Corp. of the transactions contemplated hereby. This Agreement has
been duly executed and delivered by Acquisition Corp. and constitutes the legal,
valid and binding obligation of Acquisition Corp., enforceable against
Acquisition Corp. in accordance with its terms.


Section 5.4 Conflicts; Consents and Approvals. Neither the execution and
delivery by Acquisition Corp. of this Agreement and the other agreements,
documents and instruments to be executed and delivered by any of them in
connection with this Agreement, nor the consummation of the transactions
contemplated hereby and thereby, will:


(a) conflict with, or result in a breach of any provision of, the organizational
documents of Acquisition Corp.;
 
17

--------------------------------------------------------------------------------


 
(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Acquisition Corp. under any of the terms, conditions
or provisions of (1) the organizational documents of Acquisition Corp., (2) any
Contract to which Acquisition Corp. is a party or to which any of their
respective properties or assets may be bound which, if so affected, would either
have a Material Adverse Effect or be reasonably likely to prevent the
consummation of the transactions contemplated herein, or (3) any permit,
registration, approval, license or other authorization or filing to which
Acquisition Corp. is subject or to which any of its properties or assets may be
subject;


(c) require any action, consent or approval of any non-governmental third party
other than the Acquisition Corp. Required Consents listed in Schedule 5.4;


(d) violate any order, writ, or injunction, or any material decree, or material
Law applicable to the Company or any of its, business, properties, or assets; or
 
(e) require any action, consent or approval of, or review by, or registration or
filing by Acquisition Corp. with any Governmental Authority other than the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware and compliance with applicable rules of the SEC.


Section 5.5  Subsidiaries. Acquisition Corp. does not own, directly or
indirectly, nor have entered into any agreement, arrangement or understanding to
purchase or sell any capital stock or other equity interest in any Person or is
a member of or participant in any Person. Acquisition Corp. does not have any
subsidiaries.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


As an inducement to Parent to enter into this Agreement and to consummate the
transactions contemplated herein, the Company represents and warrants, as of the
date of this Agreement and as of the Closing Date, to the Parent as follows:


Section 6.1 Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware. The
Company has all requisite power to own, operate and lease its business and
assets and carry on its business as the same is now being conducted.


Section 6.2  Corporate Power and Authority. The Company has all requisite
corporate power and authority to enter into and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery, and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
action and no other corporate action or corporate proceeding on the part of the
Company is necessary to authorize the execution, delivery, and performance by
the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.
 
18

--------------------------------------------------------------------------------


 
Section 6.3  Conflicts; Consents and Approvals. Neither the execution and
delivery by the Company of this Agreement and the other agreements, documents
and instruments to be executed and delivered by any of them in connection with
this Agreement, nor the consummation of the transactions contemplated hereby and
thereby, will:


(a) conflict with, or result in a breach of any provision of, the organizational
documents of the Company;


(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Company or the Exchange Shares under any of the
terms, conditions or provisions of (1) the organizational documents of Company,
(2) any Contract to which the Company is a party or to which any of their
respective properties or assets may be bound which, if so affected, would either
have a Material Adverse Effect or be reasonably likely to prevent the
consummation of the transactions contemplated herein, or (3) any permit,
registration, approval, license or other authorization or filing to which the
Company is subject or to which any of its properties or assets may be subject;


(c) require any action, consent or approval of any non-governmental third party,
other than the Company Required Consents listed in Schedule 4.4;


(d) violate any order, writ, or injunction, or any material decree, or material
Law applicable to the Company or any of its, business, properties, or assets; or
 
(e) require any action, consent or approval of, or review by, or registration or
filing by the Company with any Governmental Authority.


Section 6.4  Information. Parent has received all documents, records, books and
other information pertaining to the Company that has been requested by Parent.
Parent makes such representation notwithstanding its express acknowledgment that
the information about Amplification Technologies, Inc. attached as Exhibit D is
not in the form and is not as extensive as that which would be required in a
registration statement filed with the SEC. Parent acknowledges that the Company
has prepared such information in good faith but nevertheless is not warranted by
the Company.
 
19

--------------------------------------------------------------------------------


 
ARTICLE VII
ADDITIONAL AGREEMENTS AND COVENANTS


Section 7.1  Access and Information. Prior to the Closing, except to the extent
prohibited by applicable Law, Parent, on one hand, and the Company, on the other
hand, shall permit representatives of the other to have reasonable access during
normal business hours and upon reasonable notice to all premises, properties,
personnel, books, records, Contracts, commitments, reports of examination and
documents of or pertaining to, as may be necessary to permit the other to, at
its sole expense, make, or cause to be made, such investigations thereof as the
other reasonably deems necessary or advisable in connection with the
consummation of the transactions contemplated by this Agreement, and Parent and
the Company shall reasonably cooperate with any such investigations. No
investigation by a party or its representatives or advisors prior to or after
the date of this Agreement (including any information obtained by a party
pursuant to this Section 7.1) shall diminish, obviate or cure any breach of any
representation, warranty, covenant or agreement contained in this Agreement nor
shall the conduct or completion of any such investigation be a condition to any
of such party's obligations under this Agreement.


Section 7.2  Confidentiality. Each of the parties shall use reasonable efforts
to cause their respective Affiliates, officers, directors, employees, auditors,
attorneys, consultants, advisors and agents, to treat as confidential and hold
in strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other parties, all confidential information of
Parent or the Company, as the case may be, that is made available in connection
with this Agreement, and will not release or disclose such confidential
information to any other Person, except their respective auditors, attorneys,
financial advisors and other consultants, agents, and advisors in connection
with this Agreement. If the Closing does not occur (a) such confidence shall be
maintained by the Parties and each Party shall use reasonable efforts to cause
its officers, directors, Affiliates and such other Persons to maintain such
confidence, except to the extent such information comes into the public domain
(other than as a result of an action by such Party, its officers, directors or
such other Persons in contravention of this Agreement), and (b) upon the request
of any Party, the other Party shall promptly return to the requesting Party any
written materials remaining in its possession, which materials it has received
from the requesting Party or its representatives, together with any analyses or
other written materials based upon the materials provided.


Section 7.3 Conduct of Business. From and after the date hereof until the
Closing, except as otherwise expressly contemplated by this Agreement, each of
Parent and the Company shall:


(a) use reasonable commercial efforts to preserve its business, operations,
physical facilities, working conditions and its business relationships with
customers, suppliers, licensors, licensees, contractors and other persons with
whom it has significant business relations;


(b) not take any action that would cause a material breach of the
representations and warranties contained here.
 
20

--------------------------------------------------------------------------------


 
(c) not amend its Articles of Incorporation or Bylaws (or other similar
governing instrument);


(d) not split, combine or reclassify any of its shares, declare, set aside or
pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its equity interests, make any other
actual or constructive distribution in respect of its interests or otherwise
make any payments to holders in their capacity as such, or redeem or otherwise
acquire any of its securities or any other securities;


(e) not adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked;


(f) not create or form any Subsidiary (other than Acquisition Corp.);


(g) other than in the ordinary course of its business, (1) incur or assume any
Liability in excess of $10,000; (2) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other Person; (3) make any loans, advances or capital
contributions to or investments in any other Person; nor (4) pledge or otherwise
Encumber its shares;


(h) not acquire, sell, lease, license, transfer or otherwise dispose of any
assets in any single transaction or series of related transactions having a fair
market value in excess of $1,000 in the aggregate or that are otherwise material
to it other than in the ordinary course of business;


(i) not (1) acquire (by merger, consolidation or acquisition of stock or assets)
any corporation, partnership or other entity or division thereof or any equity
interest therein; (2) amend, modify, waive or terminate any right under any
material contract in any material way; nor (3) authorize any new capital
expenditure or expenditures that individually is in excess of $1,000 or in the
aggregate are in excess of $3,000;


(j) not enter into any Contract; or


(k) not make any change with respect to the compensation or benefits of any
officer, director or Employee or Former Employee.


Notwithstanding anything contained herein to the contrary, the transactions to
be taken by the Company contemplated and pursuant to the terms of this
Agreement, and otherwise in accordance with its plan of operations and capital
structure obligations as described in the information memorandum attached hereto
as Exhibit D, are excluded from the restrictions provided above.


Section 7.4  Efforts to Consummate. Subject to the terms and conditions of this
Agreement, each party hereto shall use all reasonable commercial efforts to
take, or to cause to be taken, all actions and to do, or to cause to be done,
all things necessary, proper or advisable as promptly as practicable to satisfy
the conditions set forth in Article VIII, and to consummate the transactions
contemplated hereby.
 
21

--------------------------------------------------------------------------------


 
Section 7.5 No-Shop. From the date hereof until the later of the Closing Date or
the date of the Effective Time of this Agreement in accordance with the terms
hereof, Parent nor its officers, managers, directors, employees, agents,
representatives and Affiliates, shall, directly or indirectly, make, solicit,
initiate or encourage submission of proposals or offers from any Persons
relating to an Acquisition Proposal (as defined below). As used herein,
“Acquisition Proposal” means any proposal or offer involving a liquidation,
dissolution, re-capitalization, merger, consolidation or acquisition or purchase
of all or substantially all of the assets of, or equity interest in, Parent or
any other similar transaction or business combination involving the same. Parent
shall immediately cease and cause to be terminated all discussions or
negotiations with third parties with respect to any Acquisition Proposal, if
any, exiting on the date hereof.


Section 7.6  Notification by the Parties. Each party hereto shall use its
reasonable commercial efforts to as promptly as practicable inform the other
parties hereto in writing if, prior to the consummation of the Closing, it
obtains knowledge that any of the representations and warranties made by such
party in this Agreement ceases to be accurate and complete in any material
respect (except for any representation and warranty that is qualified hereunder
as to materiality or Material Adverse Effect, as to which such notification
shall be given if the notifying party obtains knowledge that such representation
and warranty ceases to be accurate and complete in any respect). Each party
hereto shall also use its reasonable commercial efforts to promptly inform the
other parties hereto in writing if, prior to the consummation of the Closing, it
becomes aware of any fact or condition that constitutes, in its reasonable
judgment, a breach of any covenant of such party as of the date of this
Agreement or that would reasonably be expected to cause any of its covenants to
be breached as of the Closing Date. Any such notification shall not be deemed to
have cured any breach of any representation, warranty, covenant or agreement
made in this Agreement for any purposes of this Agreement.


Section 7.7  Cooperation with Respect to Financial Reporting. After the date of
this Agreement, the Company shall reasonably cooperate with Parent in connection
with Parent’s preparation of historical financial statements and other
information as required for Parent’s filings under the 1934 Act.


ARTICLE VIII
CONDITIONS TO CLOSING


Section 8.1 Conditions to Company’s Obligation to Close. All obligations of the
Company to consummate the transactions contemplated hereunder are subject to the
fulfillment or waiver prior to or at the Closing of each of the following
conditions:
 
(a) All representations and warranties of Parent contained in this Agreement
shall be true and correct in all respects when made and shall be deemed to have
been made again at and as of the Closing and shall then be true and correct in
all respects (except that representations and warranties made as of a specified
date, shall be true and correct only as of such specified date);
 
22

--------------------------------------------------------------------------------


 
If requested by the Company, it shall have received a certificate, executed by
the President of Parent, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Company.


(b) Prior to or at the Closing, Parent shall have delivered to the Company the
items to be delivered pursuant to Section 2.4;


(c) Parent shall have performed in all material respects each obligation and
agreement to be performed by it, and shall have complied in all material
respects with each covenant required by this Agreement to be performed or
complied with by it at or prior to the Closing; and


(d) The Company shall have completed to its reasonable satisfaction its business
and legal due diligence investigation of Parent, shall not have discovered any
facts, circumstances, liabilities or conditions that, in the Company’s
reasonable discretion, may adversely affect the value or prospects of Parent or
that may expose Parent to any liability not heretofore fully disclosed to the
Company.


(e) The Company shall have provided to Parent a certificate of good standing
from the Secretary of State of Delaware and certified copies of its Articles of
Incorporation;


(f) The Parent shall have prepared the Current Report on Form 8-K required as a
result on the consummation of the transactions contemplated hereby.


Section 8.2  Conditions to Parent’s Obligations to Close. All obligations of
Parent to consummate the transactions contemplated hereunder are subject to the
fulfillment or waiver prior to or at the Closing of each of the following
conditions:


(a) All representations and warranties of the Company contained in this
Agreement shall be true and correct in all respects when made and shall be
deemed to have been made again at and as of the Closing and shall then be true
and correct in all respects (except that representations and warranties made as
of a specified date, shall be true and correct only as of such specified date);


Parent shall have received a certificate, executed by the President of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be requested by Parent.


(b) Prior to or at the Closing, the Company shall have delivered to Parent the
items to be delivered pursuant to Section 2.4;


(c) The Company shall have performed in all respects each obligation and
agreement to be performed by it, and shall have complied in all respects with
each covenant required by this Agreement to be performed or complied with by it
at or prior to the Closing;


(d) The Company shall have provided to Parent a certificate of good standing
from the Secretary of State of Delaware and certified copies of its Articles of
Incorporation;
 
23

--------------------------------------------------------------------------------


 
(e) Parent shall have completed to its reasonable satisfaction its business and
legal due diligence investigation of the Company, its property, business and
subsidiaries, shall not have discovered any facts, circumstances, liabilities or
conditions that, in Parent’s discretion, may adversely affect the value or
prospects of the Company or that may expose the Company to any liability not
heretofore fully disclosed to Parent; and


(f) Parent shall have received any agreements, instruments, certificates and any
other documentation requested.


(g) The Company shall have prepared the Current Report on Form 8-K required as a
result on the consummation of the transactions contemplated hereby.
 
ARTICLE IX
TERMINATION


Section 9.1  Termination. This Agreement may be terminated at any time prior to
the consummation of the Closing under the following circumstances:


(a) by mutual written consent of Parent and the Company or a majority of the
Stockholders;


(b) by Parent, the Company or by a majority of the Stockholders, if the Closing
Date shall not have been consummated on or before December 31, 2008; provided
that the right to terminate this Agreement under this Section 9.1 shall not be
available to a party if such party's or such party's Affiliate's willful act or
willful failure to act has been the cause of or resulted in the failure of the
Closing to be consummated on or before such date;


(c) by any party, if there shall be in effect a final, non-appealable order of a
court or government administrative agency of competent jurisdiction permanently
prohibiting the consummation of the transactions contemplated hereby.


Section 9.2  Termination Procedure. Written notice of any termination
(“Termination Notice”) pursuant to this Article IX shall be given by the party
electing termination of this Agreement (“Terminating Party”) to the other
parties (collectively, the “Terminated Party”), and such notice shall state the
reason for termination. The party or parties receiving Termination Notice shall
have a period of ten (10) days after receipt of Termination Notice to cure the
matters giving rise to such termination to the reasonable satisfaction of the
Terminating Party. If the matters giving rise to termination are not cured as
required hereby, this Agreement shall be terminated effective as of the close of
business on the tenth (10th) day following the Terminated Party’s receipt of
Termination Notice.
 
24

--------------------------------------------------------------------------------


 
Section 9.3  Effect of Termination. Upon termination of this Agreement prior to
the consummation of the Closing and in accordance with the terms hereof, this
Agreement shall become void and of no effect, and none of the parties shall have
any liability to the others, except that nothing contained herein shall relieve
any party from liability for its intentional breach of any representation,
warranty or covenant contained herein, or its intentional failure to comply with
the terms and conditions of this Agreement or to perform its obligations
hereunder. If it shall be finally judicially determined that termination of this
Agreement was caused by an intentional and deliberate breach of this Agreement,
then, in addition to other remedies at Law or equity for breach of this
Agreement, the party so found to have intentionally and deliberately breached
this Agreement shall indemnify and hold harmless the other parties hereto for
their respective out-of-pocket costs, including the reasonable fees and expenses
of their counsel, accountants, financial advisors and other experts and
advisors, as well as reasonable fees and expenses incident to the negotiation,
preparation and execution of this Agreement and related documentation.


Section 9.4 Expenses. The parties shall each bear their own respective expenses
incurred in connection with this Agreement and the contemplated Merger.


Section 9.5 Liquidated Damages. The parties hereby agree that upon receipt of
Termination Notice, the Terminated Party shall be entitled to purchase, and the
Terminating Party shall be required to sell to the Terminated Party, 20% of the
outstanding equity of the Terminating Party for $1.00. The parties further
hereby agree that said purchase is fair and equitable since the damages caused
by the Terminating Party are difficult to ascertain.


ARTICLE X
INDEMNIFICATION; SURVIVAL


Section 10.1 Indemnification by Parent. The Parent shall indemnify and hold
harmless the Company and its Affiliates, officers, directors, stockholders,
employees and agents and the successors and assigns of all of them (the “Company
Indemnified Parties”), and shall reimburse the Company Indemnified Parties for,
any loss, liability, claim, damage, expense (including, but not limited to,
costs of investigation and defense and attorneys’ fees) (collectively,
“Damages”), arising from or in connection with (a) any inaccuracy or breach of
any of the representations and warranties of Parent and/or Acquisition Corp. in
this Agreement or in any certificate or document delivered by or on behalf of
Parent pursuant to this Agreement, or any actions, omissions or statements of
fact inconsistent with in any respect any such representation or warranty, (b)
any inaccuracy, misstatement, or omission in any disclosures documents made
available to or filed by Parent with the SEC, (c) any failure by Parent to
perform or comply with any agreement, covenant or obligation in this Agreement
or in any certificate or document delivered by or on behalf of Parent pursuant
to this Agreement to be performed by or complied with by or on behalf of Parent,
(d) any claims made by a third Person against a Company Indemnified Party based
upon a Contractual obligation of Parent and/or Acquisition Corp. for services
performed prior to the Effective Time, (e) any claims made at any time arising
out of, or in connection with, any Environmental Laws or environmental
conditions which are based upon conditions existing prior to the Effective Time,
(f) Taxes attributable to the ownership of Parent prior to the Effective Time,
(g) Taxes attributable to the conduct by Parent of the business of Parent and/or
Acquisition Corp. or the operation or ownership of its assets, (h) any claims
for severance or any other compensation made by an Employees or Former Employee,
(i) any claim made at any time by any Governmental Authority in respect of the
business of Parent for all periods prior to the Effective Time, (j) any
Liability or obligation of Parent arising or relating to the periods prior to
the Effective Time or (k) any Action or investigation by any Person relating to
or arising out of the business or operations of Parent prior to the Effective
Time. 
 
25

--------------------------------------------------------------------------------


 
Section 10.2 Survival. All representations, warranties, covenants and agreements
of the parties contained herein or in any other certificate or document
delivered pursuant hereto shall survive the Closing until the expiration of the
applicable statute of limitations. 


ARTICLE XI
MISCELLANEOUS


Section 11.1  Notices. All notices or other communications required or permitted
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (a) if by personal delivery,
when so delivered, (b) if mailed, three (3) Business Days after having been sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent:



  (1)
If to Parent:



Powersafe Technologies, Inc.
c/o David Lubin & Associates, PLLC
26 East Hawthorne Avenue
Valley Stream, NY 1152
Attn: David Lubin, Esq.
 

  (2)
If to the Company:



Amplification Technologies, Inc.
1400 Coney Island Avenue
Brooklyn, NY 11230
Attn: Jack Mayer


Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.


Section 11.2 Choice of Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law.


Section 11.3 Jurisdiction. The parties hereby irrevocably consent to the in
personam jurisdiction of the state or federal courts located in the State of New
York, in connection with any action or proceeding arising out of or relating to
this Agreement or the transactions and the relationships established thereunder.
The parties hereby agree that such courts shall be the venue and exclusive and
proper forum in which to adjudicate such matters and that they will not contest
or challenge the jurisdiction or venue of these courts.
 
26

--------------------------------------------------------------------------------


 
Section 11.4 Applicable Law; Arbitration; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles. Any dispute between or,
action or proceeding against any of the parties hereto under, arising out of or
in any manner relating to, this Agreement and the transactions contemplated
herein shall be submitted to and adjudicated by binding arbitration in a
Rabbinical Court in Brooklyn, New York under the principal of ZABLU (whereby
each party picks one arbitrator and the two selected arbitrators pick a third
arbitrator). If there is any litigation regarding the arbitration or otherwise
relating to this Section 11.4, the parties hereto irrevocably consent to the
jurisdiction of the courts of the State of New York and of any federal court
located in such State in connection with any action or proceeding arising out of
or relating to this Agreement, any document or instrument delivered pursuant to,
in connection with or simultaneously with this Agreement, or a breach of this
Agreement or any such document or instrument. In any such action or proceeding,
each party hereto waives personal service of any summons, complaint or other
process and agrees that service thereof may be made in accordance with Section
11.1. Within 30 days after such service, or such other time as may be mutually
agreed upon in writing by the attorneys for the parties to such action or
proceeding, the party so served shall appear or answer such summons, complaint
or other process. EACH PARTY HERETO WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY BREACH OR ALLEGED BREACH HEREOF.


Section 11.5 Entire Agreement. This Agreement and such other agreements related
to this transaction executed simultaneously herewith set forth the entire
agreement and understanding of the parties in respect of the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement, such other agreements, notes or instruments related to this
transaction executed simultaneously herewith, or the written statements,
certificates, schedules or other documents delivered pursuant to this Agreement
or in connection with the transactions contemplated hereby.


Section 11.6 Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.


Section 11.7 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by Parent
and the Company or a majority of the Stockholders, in the case of a waiver, by
the party waiving compliance.
 
27

--------------------------------------------------------------------------------


 
Section 11.8 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


Section 11.9 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts and by facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


Section 11.10  Brokers. The parties hereto, covenant, represent, and warrant
that they have not dealt with any broker or finder in connection with this
Agreement or the transactions contemplated hereby, and no broker is entitled to
receive any brokerage commission, finder's fee, or similar compensation in
connection with this Agreement or the transactions contemplated hereby. Each of
the parties shall indemnify and hold the other parties harmless from and against
all liability, claim, loss, damage, or expense, including reasonable attorney's
fees, pertaining to any broker, finder, or other person with whom such party has
dealt.


Section 11.11 Severability.  If any term, provisions, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


Section 11.12  Interpretation. The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.
 
[Remainder of Page Intentionally Omitted; Signature Pages to Follow]
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
POWERSAFE TECHNOLOGY CORP.
 
By:
/s/ Jack Mayer
Name: Jack Mayer
Title:   President

 
POWERSAFE ACQUISITION CORP.
 
By:
/s/ Jack Mayer
Name: Jack Mayer
Title:   President

 
AMPLIFICATION TECHNOLOGIES, INC.
 
By:
/s/ Jack Mayer
Name: Jack Mayer
Title:   Executive Chairman

 
29

--------------------------------------------------------------------------------


SCHEDULES
TO
MERGER AGREEMENT
Dated
March 31, 2008
by and among
POWERSAFE TECHNOLOGY CORP.
POWERSAFE ACQUISITION CORP.
And
AMPLIFICATION TECHNOLOGIES, INC.


Schedule 4.08
Leased Real Property


Lease for 1400 Coney Island Avenue, Brooklyn, NY


Schedule 4.4
Company’s Required Non-Governmental Consents 


Written consent of the director of the Company and written consent of the
holders of the majority of the issued and outstanding capital stock of the
Company


Schedule 4.8
Properties and Assets of Parent
 
Patent Sale and Transfer Agreement, dated March 26, 2007, between the Company
and Leonard Liner.


Schedule 4.11(c)
Parent Intellectual Property
 

 
United States Patent number: 5,708,554, titled a power outlet box with special
protection logic, including: all computer programs, technical, engineering and
manufacturing information, know 



Schedule 4.11(e)(i)
Parent Intellectual Property licensed or transferred to any Person


None
 

--------------------------------------------------------------------------------



Schedule 4.11(e)(ii)
Intellectual Property licensed or transferred to Parent


Patent Sale and Transfer Agreement, dated March 26, 2007, between the Company
and Leonard Liner relating to United States Patent number: 5,708,554.


Schedule 4.14
Contracts


See Schedule 4.11(e)(ii)


Schedule 5.4
Non Governmental Consents and Approvals Required by Acquisition Corp.



1.
Joint Written Consent of the Sole Director and the Sole Shareholder of
Acquisition Corp.



Exhibit A
Certificate of Merger


Exhibit B
Certificate of Incorporation of Surviving Corporation


Exhibit C
Bylaws of Surviving Corporation


Exhibit D


Information Memorandum of the Company
 

--------------------------------------------------------------------------------




PowerSafe [logo.jpg]


CONFIDENTIAL


Name of recipient:
 
Number:

 

--------------------------------------------------------------------------------

AMPLIFICATION TECHNOLOGIES, INC.


--------------------------------------------------------------------------------

 
PowerSafe [graphic1.jpg]
 
INFORMATION MEMORANDUM
Subject to correction and completion
 
March 13, 2008


As Amended


Contact:
Amplification Technologies, Inc.
1400 Coney Island Avenue, Brooklyn, NY 11230
(718) 951-8021 (phone)     (718) 951-8030 (fax)
www.amplificationtechnologies.com
 
Jack N. Mayer
(917) 733-5041 (mobile)
Mayer@amplificationtechnologies.com


--------------------------------------------------------------------------------



CONFIDENTIAL INFORMATION MEMORANDUM


AMPLIFICATION TECHNOLOGIES, INC.
(a Delaware corporation)


PowerSafe [graphic2.jpg]
3D field profile for a photodetector based on internal discrete amplification

 
All persons who receive this Confidential Information Memorandum (“Memorandum”)
agree that they will hold the contents of this Memorandum and all enclosures and
related documents in the strictest confidence. Recipients of this Memorandum
agree that they will not copy, reproduce or distribute to others this Memorandum
or enclosures or related documents in whole or in part, or utilize the contents
hereof for any other purpose other than to evaluate the operations of
Amplification Technologies, Inc., and will return this Memorandum at the request
of Amplification Technologies, Inc.


--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 2
CONFIDENTIAL


 
THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL, OR A SOLICITATION OF AN
OFFER TO BUY, WITH RESPECT TO ANY SECURITIES BY ANY PERSON IN ANY JURISDICTION.


THE COMPANY’S SECURITIES HAVE NOT BEEN REGISTERED WITH OR APPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION OR ANY SECURITIES REGULATORY AUTHORITY OF ANY
STATE. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


THIS MEMORANDUM INCLUDES CERTAIN STATEMENTS, ESTIMATES AND PROJECTIONS PROVIDED
BY AMPLIFICATION WITH RESPECT TO THE OPERATIONS OF AMPLIFICATION AND OTHER
FORWARD LOOKING STATEMENTS WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES
ACT OF 1933, AS AMENDED, AND SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED. THESE STATEMENTS RELATE TO FUTURE EVENTS OR THE COMPANY'S FUTURE
FINANCIAL PERFORMANCE, AND ARE IDENTIFIED BY WORDS SUCH AS "MAY," "WILL,"
"SHOULD," "EXPECT," "SCHEDULED," "PLAN," "INTEND," "ANTICIPATE," "BELIEVE,"
"ESTIMATE," "POTENTIAL," OR "CONTINUE" OR THE NEGATIVE OF SUCH TERMS OR OTHER
SIMILAR WORDS. YOU SHOULD READ THESE STATEMENTS CAREFULLY BECAUSE THEY DISCUSS
THE COMPANY'S FUTURE EXPECTATIONS, AND THE COMPANY BELIEVES THAT IT IS IMPORTANT
TO COMMUNICATE THESE EXPECTATIONS TO INVESTORS. HOWEVER, THESE STATEMENTS ARE
ONLY PREDICTIONS. ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY. IN EVALUATING
THESE STATEMENTS, YOU SHOULD SPECIFICALLY CONSIDER VARIOUS FACTORS, INCLUDING
THE FACTORS DISCUSSED UNDER "RISK FACTORS.”


THESE FORWARD-LOOKING STATEMENTS ARE BASED ON ASSUMPTIONS AND OPINIONS
CONCERNING A VARIETY OF KNOWN AND UNKNOWN RISKS. THE EXPECTATIONS OF
AMPLIFICATION TO REALIZE WHAT IT BELIEVES TO BE THE OPPORTUNITIES CREATED BY ITS
NEW TECHNOLOGY ARE BASED ON THE VIEWS OF ITS MANAGEMENT AND SCIENTISTS RATHER
THAN ON INDEPENDENT RESEARCH OR STUDIES. THE STATEMENTS, ESTIMATES AND
PROJECTIONS MADE HEREIN REFLECT VARIOUS ASSUMPTIONS MADE BY AMPLIFICATION BASED
UPON INFORMATION THOUGHT TO BE BELIEVABLE AT THE TIME AND ITS OWN PROJECTIONS OF
HOW AMPLIFICATION MIGHT CAPITALIZE ON THE OPPORTUNITIES IT BELIEVES ARE
AVAILABLE, WHICH MAY OR MAY NOT PROVE TO BE ACCURATE OR CORRECT. ACTUAL RESULTS
OF AMPLIFICATION ARE SUBJECT TO SIGNIFICANT BUSINESS, ECONOMIC AND COMPETITIVE
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE CONTROL OF
AMPLIFICATION. ACCORDINGLY, THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS,
ESTIMATES AND PROJECTIONS WILL BE REALIZED. THE FORECAST AND ACTUAL RESULTS WILL
LIKELY VARY, AND THOSE VARIATIONS MAY BE MATERIAL. AMPLIFICATION IS UNDER NO
OBLIGATION TO (AND EXPRESSLY DISCLAIMS ANY OBLIGATION TO) UPDATE OR ALTER THIS
MEMORANDUM AND THE FORWARD LOOKING STATEMENTS CONTAINED HEREIN WHETHER AS A
RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. AMPLIFICATION MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH STATEMENTS, ESTIMATES
AND PROJECTIONS OR REPRESENTS THAT ANY FORECASTS WILL BE ACHIEVED.


BY ACCEPTING THISMEMORANDUM, THE RECIPIENT ACKNOWLEDGES AND AGREES THAT (i) ALL
OF THE INFORMATION CONTAINED HEREIN IS CONFIDENTIAL INFORMATION; (ii) THE
RECIPIENT WILL NOT DISTRIBUTE OR REPRODUCE THIS MEMORANDUM, IN WHOLE OR IN PART;
(iii) THE RECIPIENT WILL NOT USE THIS MEMORANDUM, OR ANY INFORMATION CONTAINED
HEREIN, FOR ANY PURPOSE OTHER THAN THE EVALUATION OF AMPLIFICATION; (iv) IF THE
RECIPIENT DOES NOT WISH TO PURSUE THIS MATTER, OR AT THE REQUEST OF
AMPLIFICATION, THE RECIPIENT WILL RETURN THIS MEMORANDUM TO AMPLIFICATION AS
SOON AS PRACTICABLE, TOGETHER WITH ANY OTHER MATERIAL RELATING TO AMPLIFICATION
WHICH THE RECIPIENT MAY HAVE RECEIVED FROM AMPLIFICATION; AND (v) ANY PROPOSED
ACTIONS BY THE RECIPIENT WHICH MAY BE INCONSISTENT IN ANY RESPECT WITH THE
FOREGOING WILL REQUIRE THE PRIOR WRITTEN CONSENT OF AMPLIFICATION. 
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 3
CONFIDENTIAL


 
TABLE OF CONTENTS


Executive Summary
   
5
           
Overview
   
7
           
Technology Advantages
   
8
           
Market Opportunity
   
9
           
Technology Developement
   
10
 
Photodetectors with discrete amplification
   
11
 
Principle of discrete amplification
   
11
 
Photodetector Design and Modeling
   
12
           
Intellectual Property
   
13
           
Products and Markets
   
14
           
Applications of the Technology
   
14
           
Strategy and Implementation
   
16
           
Product development strategy
   
17
           
Pricing
   
18
           
Competitive Landscape
   
19
           
CompetItive Advantages
   
19
           
Competitors
   
19
           
Competing semiconductor technologies
   
20
           
Personnel
   
22
           
Management Team
   
22
           
Financial projections
   
24
           
Corporate Information
   
24
           
Additional Technical Information
   
27
           
Risk Factors
   
28
 

 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 4
CONFIDENTIAL


 
 EXECUTIVE SUMMARY
 
The introduction of solid state devices has revolutionized technology. One of
the few areas which have not gone largely solid state is highly sensitive
photodetection. Sensitive photodetectors are essential components of numerous
commercial products. Amplification Technologies, Inc. has invented an extremely
sensitive photodetector technology that has significant performance and cost
advantages over traditional technology and is positioned as the next generation
solid state technology for low level light detection. The Company’s platform
semiconductor technology, which allows the amplification with very low noise of
weak signals, is applicable to, and has been patented to encompass, detection of
signals other than light, and can in principle be used to create biological,
radiological, electrical, and chemical sensors. This new semiconductor
technology has the potential to transform a multitude of industries, from
medical diagnostics and drug development to telecommunications and defense.


Amplification Technologies is currently introducing its first products to the
market and expects them to be available for commercial sale towards the end of
2008. The Company believes that the ultimate market addressed by its products is
in the multi-billion dollar range.


The Company has received government grants and has sold products to NASA/JPL and
NIST for research applications.


The Company predecessor was formed in 2000. Approximately $6.5 million has been
invested in the Company to date. The Company has no funded debt.


Market Opportunity
Amplification Technologies, Inc. is initially targeting the existing market for
sensitive photo-detectors (photomultiplier tubes and avalanche photodiodes).
Within this market, developing a detector chip for PET medical imaging systems
is one of the priorities for the Company due to the large cost of detectors in
such systems. A prototype of such a chip has already been produced. The world’s
leading PET system manufacturers are seeking solid state solutions to replace
photomultiplier tubes in the next generation of scanners. The Company has
commenced preliminary testing of prototypes with one of those manufacturers.
PowerSafe [graphic3.jpg]

 
The Company anticipates that its earliest sales will be to the scientific
market. Homeland security is another key market. The Company expects that the
availability of its detectors will expand existing markets and create new ones.
Ultimately, the Company estimates an overall addressable market in the
multi-billion dollar range.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 5
CONFIDENTIAL

 
Intellectual Property
The Company fully owns its intellectual property. In April 2005 the Company was
issued its cornerstone patent, United States Patent # 6,885,827 titled “High
sensitivity, high resolution detection of signals.” Another patent, US
#7,085,502, was granted in August 2006. The Company has filed one more patent
application and plans to file additional patent applications to further protect
its intellectual property. International patent applications have been filed as
well.
PowerSafe [graphic4.jpg]

 

  Validation  
PowerSafe [graphic5.jpg]
In 2004, 2005, and 2006, the Company made presentations at the Optoelectronics
International Symposium and published papers on the technology in SPIE
Proceedings. In 2008, the Company made a presentation at the SPIE Medical
Imaging conference. At all the conferences, the technology generated very strong
interest. The Company has been awarded three US Government SBIR grants:

 

·
NASA grant - “High Sensitivity Photon Counting Detectors for Deep Space Optical
Communications” (January 2004 and October 2005)

·
Department of Energy grant - "UV-Sensitive Solid State Photodetector for Dark
Matter Detection Using Liquid Xenon" (June 2005)

·
Department of Energy grant - "Novel Solid State Photodetector to Enable Future
Scintillating Fiber Detection Experiments" (June 2005)



Team
The Company’s management is led by President and COO R. S. Krishnaswamy who
brings to the Company very extensive business development experience (MRC,
Veeco, Agave). The company’s scientific team is headed by its two founding
scientists, Dr. V.E. Shubin and Dmitry Shushakov, who have done pioneering work
in, and are world leading experts in, the field of sensors and photo-detectors.
The Company employs 9 PhDs.


Financial Projections
The Company estimates that over a 5 year period the Company will reach a run
rate of $80+ million per annum in revenue and of $30+ million per annum, in pre
tax net income with substantial growth thereafter, that it will attain some
revenue from sales by late ’08/early ‘09 and profitability in 2011, that it will
continue to obtain grant revenue in ’08 and beyond, and that after the date of
this Memorandum, it will require additional equity financing of about $4 million
in ’08, about $6 million in each of ’09 and ’10 and additional equity financing
in ‘11.
 
Please see page 26 for additional information.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 6
CONFIDENTIAL


 
OVERVIEW 
 
Amplification Technologies, Inc. has invented an extremely sensitive
photodetector that is less expensive to produce than, and has many performance
advantages over, classic devices. Much as the microchip revolutionized
electronics, this new semiconductor technology has the potential to transform a
multitude of industries, from medical diagnostics and drug development to
telecommunications and defense. Amplification Technologies is currently
introducing its first products to the market and expects them to be available
for commercial sale later in 2008. The Company believes that the ultimate market
addressed by its products is in the multi-billion dollar range. Several
commercial companies have already expressed an interest in the technology.
 
The Company has already produced prototypes that exhibit superior
characteristics. Initially, all of the Company’s manufacturing was done in
Russian semiconductor facilities. These have been largely adequate for research
purposes and the Company has recently produced a product that it is using for
initial marketing. Commercial quality product will need to be manufactured in
the US, which the Company expects will facilitate the resolution of certain
technical issues. The Company has just completed an initial fabrication run with
Sarnoff, a high quality US fab and is awaiting test results over the coming
weeks. Results from preliminary tests of a very limited number of chips have
been very encouraging, with the chips exhibiting certain primary parameters,
including photodetection efficiency, gain and dark count rate, generally
matching those of the photodetectors previously produced in Russia. While
devices previously produced in Russia that ultimately performed acceptably
exhibited certain initial degradation of performance within a few hours of
operation, we have not observed any such instability (reliability) issues in the
US devices over a 12 hour period. The Company expects that a 2nd or 3rd run at
Sarnoff will produce commercial quality chips, and expects to have generic,
commercial quality, reliable, fully tested chips and modules available towards
the end of 2008. Specific applications will likely require future
optimization/customization.


In November 2004 NASA announced that it awarded the Company a grant to develop
an extremely sensitive photo-detector for optical communications. In 2005, NASA
awarded the Company Phase II of the same grant based on the successful
completion of the Phase I work. The work on this grant is continuing and is
expected to be successfully completed by mid ‘08. The critical objective of the
work is demonstrating that the Company’s technology can be implemented on
InGaAs, not only on silicon.  The preliminary results we just received are very
encouraging.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 7
CONFIDENTIAL


 
As described in the “Competition” section below, there has recently been a fair
amount of interest and commercial activity seeking to introduce new solid state
products into the field of low-level light detection. The new devices of
competitors are based fundamentally on unpatented technology that has been in
the public domain for many years. The Company believes that these products have
yet to achieve significant commercial penetration. As set forth and qualified
below, the Company believes its patented technology to be the next generation in
the field, significantly superior to, and more flexible than, other solid state
technologies. The advantages of the Company’s devices over these competing
devices are set forth and qualified in the “Competition” section below.
Statements about and comparisons with existing technology in other sections of
this Memorandum, unless otherwise specified, refer to classical existing
technologies. The Company believes that its technology will, over a period of
years, become the dominant one in its field.
 
A photodetector’s ability to discriminate between signal and noise is a critical
parameter that differentiates various technologies. The most sensitive
photodetectors can detect very low levels of light, even a single photon - the
smallest unit of light. Applications that need high sensitivity require devices
that do not give false readings and have low noise. Medical scanners, homeland
security and communications are some areas where this quality is critical. In
that respect, as well as in other measures of performance, the Company’s
detector has qualities significantly superior to those of existing solutions. In
many applications this results in a multiplicative increase in detector
sensitivity The increase in sensitivity, coupled with the detector’s low cost
and simplicity of design, will drive adoption of this new technology in products
requiring very low light level detection and also allow the Company to enter new
markets where competitive technologies have proven either too expensive or
inadequate.

 
TECHNOLOGY ADVANTAGES 
 
Photomultiplier tubes (PMTs), vacuum tube based devices, have provided the
primary technological solution for highly sensitive light detection in numerous
applications for over half a century. Semiconductor alternatives such as
avalanche photodiodes (APDs) have never been able to achieve performance
parameters comparable to those of PMTs and other vacuum devices in most
settings.


The Company’s proprietary technology allows the creation of a
semiconductor-based sensitive photo-detector that has performance parameters
similar to those of a PMT but with all of the advantages of a solid state
device. It enables the creation of detectors, amplifiers and other
microelectronic components with the following characteristics:



§
very high sensitivity and amplification gain

§
low cost

 
§ 
exceptionally low internal noise

 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 8
CONFIDENTIAL

 

§
all solid state (no vacuum tubes)

§
small size, rugged, portable, able to withstand magnetic fields

§
low power consumption

§
high level of reproducibility

§
easy to manufacture

§
mass production capability

§
ease of integration with other electronic devices



In addition to enabling the replacement of current sensitive photo-detector
devices and components, these characteristics should allow the technology to
become a platform for the creation of numerous new detectors, amplifiers, and
microelectronic components. The technology is broadly applicable, and is not
restricted to the amplification of signals generated by light. It affords
substantial technological advantages across a broad range of significant
markets.
 
MARKET OPPORTUNITY 
 
Amplification Technologies, Inc. will target



 
§
the existing photo-detector market for PMTs and APDs and

 
§
the markets for sensor devices that will be created to take advantage of the
benefits of the detectors developed by the company.



The Company expects to establish the dominant position in the existing market
for highly sensitive photo-detectors, which is estimated to be in excess of $250
million and growing. The Company believes that the introduction of its
technology will accelerate the growth of that market. The Company believes that
the size of the markets for sensor devices generally that are amenable to the
introduction of its technology, is several billion dollars


Potential applications of the technology include
 

§
Nuclear Medicine (photodetectors for PET scanners, gamma cameras, etc.)

§
Advanced Scientific Instrumentation

§
Homeland Security

§
Advanced Scientific Instrumentation

§
Chemical Sensors

§
Radiation Detectors

§
Multifunction Sensors such as ‘Lab on a Chip’

§
Environmental Monitoring (LIDAR)

§
Communications

 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 9
CONFIDENTIAL

 
Specific devices for each of these applications require customization of
specific characteristics (wavelength sensitivity, amplification, etc.).
 
The Company has developed a solid-state photomultiplier for photon counting for
which there is an immediate use, primarily in biological applications. The
Company is developing a photo-detector that could replace PMTs in positron
emission tomography (PET) scanners. The Company hopes to work with OEMs in
various industries to develop specialized sensors for their needs.


While initially our R&D work produced designs that were focused on specific
wavelengths, in a major development, we have come up with a chip design that has
very desirable operating characteristics across a relatively broad spectrum of
wavelengths of light, including the ones that are most critical to PET scanner
manufacturers. The Company’s near term work will focus on continuing the
transfer of its current designs to the US, making necessary modifications, and
successfully manufacturing chips in the US. Future development includes
optimizing the technology generally, as well as specifically for various
applications, extending the technology from silicon to other semiconductor
materials, primarily InGaAs, and creating various physical configurations such
as linear and two-dimensional arrays.
 
TECHNOLOGY DEVELOPEMENT
 
The Company has developed and successfully tested its core technology - discrete
amplification of signals. It is currently engaged in research and development
needed to commercialize as well as further develop this technology. It has
designed products based on the technology, and these products are in the process
of commercialization.


Detection of low levels of light involves:
 

 
(a)
the process of photons generating electrons and

 
(b)
the subsequent amplification (multiplication) of these electrons.

 
The result is an electrical signal that can be measured by electronic equipment.
While the Company’s invention concerns both of these parts of the photodetection
process, the primary innovation is in the way electron amplification is
conducted. The Company’s technology permits a very high degree of signal
amplification without introducing appreciable distortion (noise). The foundation
of the technology is a new principle of independent amplification of each of the
electrons that comprise a signal, transformation (amplification) of each such
electron into a charge packet, and subsequent registration of these charge
packets. The amplification is done using the process of controlled avalanche
that allows the attainment of high levels of amplification without adding any
significant noise to the signal.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 10
CONFIDENTIAL



This technology is broadly applicable and is not restricted to the amplification
of signals generated by light. Accordingly, the Company believes that its
technology can be used for creating chemical, biological and other types of
sensors, and affords the Company potential access to a broad range of
significant markets. The technology is universal in that it can be realized on a
wide range of semiconductor materials and integrated into numerous semiconductor
sensors, transducers, and detectors. Further, the technology requires only
standard technological and fabrication processes of semiconductor electronics.
These processes have high yield, thus creating the potential for mass
manufacturing of low-cost devices.


Jet Propulsion Lab (NASA) has purchased and tested a photodetector prototype
produced by the Company and confirmed its key performance characteristics. In
April 2005, the US Department of Energy awarded two research and development
grants to the Company for the development of highly sensitive photodetectors for
specialized applications. In November 2004, in recognition of the unique
potential of this technology, the Company was awarded a research and development
grant from NASA to develop a highly sensitive photodetector on InGaAs for
optical communications. Based on the successful completion of Phase I of this
grant, NASA made a Phase II award to the Company in 2005. The Company expects to
successfully complete Phase II in mid ‘08.


In 2004, 2005, and 2006, the Company made presentations at the Optoelectronics
International Symposium and published papers on the technology in SPIE
Proceedings. In 2008, the Company made a presentation at the SPIE Medical
Imaging conference. At all the conferences, the technology generated very strong
interest.
 
PHOTODETECTORS WITH DISCRETE AMPLIFICATION 
 
The unique combination of high gain, high speed and extremely low noise allows
one to use discrete amplification to develop photodetectors capable of both
photon counting and analog detection. These detectors have single photon level
sensitivity. It enables the creation of devices that can measure the amplitude
of light pulses with unprecedented accuracy in analog mode, and count the number
of individual photons at a low light intensity.


Besides the substantial advantages arising from being solid-state, the
photodetectors have other advantages over PMTs. Due to the lower noise factor,
and potentially significantly higher quantum efficiency, they have much better
threshold sensitivity, which is limited only by the statistics of the optical
signal itself.

 
PRINCIPLE OF DISCRETE AMPLIFICATION
 
The Company’s technology is based on the discrete amplification of signals that
forms the foundation of the Company’s cornerstone patent.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 11
CONFIDENTIAL



When applied to photodetection, the discrete amplification works in the
following way. At the first stage, the electric signal (photoelectrons generated
in the photo conversion process) to be amplified is spatially divided into N
equal charge components (in this case elementary charges - electrons or holes).
Each individual elementary charge is directed into an individual channel of a
multichannel threshold amplifier with the number of channels K > N. In each
channel of the threshold amplifier the elementary charge is then amplified by a
factor of M (gain) so that at the output of each individual amplification
channel we have a charge packet of M elementary charges. Gain M is made the same
for all channels by introducing a special threshold element that switches off
the amplification process after a required number of elementary charges M has
been accumulated in the charge packet. This way the charge packets at the
multi-channel amplifier are calibrated. Finally, all charge packets are
aggregated (summed up) into a single amplified output signal containing M x N
elementary charges. This output signal is large enough to be recorded by
standard electronic equipment. The discretization of the input signal into equal
charge components, and subsequent calibration of a charge package in each
channel of the threshold amplifier, results in little variation in the gain
levels of each charge package. As the noise factor results from the degree of
variation in these gain levels, it is possible to attain an extremely low noise
factor.
 
PHOTODETECTOR DESIGN AND MODELING
 
The Company’s software suite (mostly internally developed over several years)
allows device modeling including highly sophisticated simulations of the
discrete amplification mechanism. This allows the Company to utilize computer
modeling as a method to develop new devices in an efficient manner. The use of
simulation technology to develop new devices is critical to this fabless
semiconductor company.


The Company starts a design with the use of a combination of internally
developed proprietary software and commercial software (see examples on Fig. 1,
2 and 3). This allows it to define and optimize production parameters that would
provide given characteristics of the absorption and multiplication regions, to
model leakage current, transient and I-V characteristics, and other parameters
critical to the actual fabrication of a physical device. The figures below are
meant to demonstrate the Company’s general modeling approach. The ability to
perform 3D modeling is particularly important at every step of the process. The
dark current and field distribution simulation outputs are just a small sample
of the many modeling outputs used by the scientists in the development of the
actual products.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 12
CONFIDENTIAL

 
PowerSafe [graphic6.jpg]
Figure 1: Modeling of 3D field profile for a discrete amplification device
 
PowerSafe [graphic7.jpg]
Figure 2: Modeling of dark current-reverse bias voltage characteristics
 
PowerSafe [graphic8.jpg]
Figure 3: Modeling of electric field distribution in a photodetector cell.
Vectors show the field direction.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 13
CONFIDENTIAL


 
INTELLECTUAL PROPERTY 
 
The Company fully owns its intellectual property. In April 2005 the Company was
issued its cornerstone patent, United States Patent 6,885,827 titled “High
sensitivity, high resolution detection of signals.” Another patent, US #
7,085,502, was granted in August 2006. The Company has filed one more patent
application and plans to file additional patent applications to further protect
its intellectual property. International patent applications have been filed as
well.
PowerSafe [graphic9.jpg]



The Company believes that numerous additional patents may be obtainable on
various embodiments and specific applications of the technology. 
 
PRODUCTS AND MARKETS
 
PowerSafe [graphic10.jpg]
Initially, the Company will be developing sensitive photodetectors.
Additionally, the Company plans to develop integrated sensor chips for use in
chemical, biological, radiological and other detection applications.

 
Photo-detectors are used in numerous medical, scientific, security, industrial,
and other applications. PMTs have provided the primary technological solution
for highly sensitive light detection in numerous applications for over half a
century. Semiconductor alternatives to PMTs, such as APDs, have never been able
to achieve performance parameters comparable to those of PMTs, and still do not
present viable competition to the old vacuum tube technology in most settings.
The Company’s proprietary technology allows the creation of a
semiconductor-based sensitive photo-detector that has performance parameters
similar to those of a PMT but with all of the advantages of a solid state
device.


APPLICATIONS OF THE TECHNOLOGY
 
The following are brief descriptions of some of the applications of the
Company’s technology.
 
Nuclear imaging detector / Medical instrumentation
(PET scanners, gamma cameras, CT scanners, etc.)


Currently, almost all commercial PET systems and virtually all gamma cameras
utilize vacuum photomultiplier tubes. APDs have not been utilized because of
their poor performance and the high cost of the quantity of APDs needed to cover
the detection area.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 14
CONFIDENTIAL


 
Developing a detector for PET medical imaging systems is one of the priorities
for the Company. A significant milestone in the development of this detector is
attaining sufficient detector efficiency at the wavelengths between 400 and 500
nm (“blue light”) of interest to PET scan system manufacturers. The Company has
already produced a research prototype functioning at these wavelengths. The
results of the first stage of the development process are expected to be of
sufficient interest to PET scanner manufacturers so that the Company will
continue the development in partnership with one of these companies, resulting
in a PET detector that will be incorporated in a major commercial PET system.
The Company has had discussions with the world’s leading PET system
manufacturers and is seeking, in the next generation of scanners, to replace the
photomultiplier tubes currently used, with the Company’s new detectors. We are
in discussions with one of those leading commercial companies in the world that
has a strong interest in using solid state photodetector technology in its
medical scanners. It is our understanding that the chips we expect to have in
mid 2008 should generally meet their requirements for a first generation chip.


The current size of the market for sensitive photo-detectors used in medicine is
estimated to be close to $100 million a year. The market is growing very rapidly
as new diagnostic devices are developed and as insurance reimbursement for PET
and other scan procedures becomes standard for many diagnoses. The market could
grow even faster if the cost of the equipment were lower. Detector modules are
the single most expensive element of large scanners. The Company believes that
its high performance, relatively low cost detectors will ultimately replace the
PMT-based modules leading to the overall expansion of the market.


The Company’s detectors have another important advantage over the currently used
PMT detectors. The new detectors are unaffected by magnetic fields, making it
possible in principle to combine MRI and PET scanners in a single instrument.
The medical community has long sought a device that has the ability to combine
these two imaging modalities, and indeed one major PET manufacturer has filed a
patent covering aspects of such a combined device.


The Company also believes that its technology has the potential to enable better
discrimination among various types of body tissue in next generation CT
scanners. The CT scanner market appears to be much larger than the PET market.


Scientific Instrumentation
Numerous scientific applications require detecting very low levels of light. The
Company’s technology has several advantages in applications such as fluorescence
detection, time of flight measurements, spectroscopy, and others.


Biochip devices
While biochips were first developed for genome analysis and are playing a major
role in gene identification in human DNA, their applications are rapidly
expanding into other areas such as toxicological, protein, and biochemical
research and diagnostics. They can also be used for rapid detection of
biological and chemical agents in biological and chemical warfare. The Company’s
technology allows the creation of multi-element detector arrays with internal
amplification, making the technology ideal for biochip devices.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 15
CONFIDENTIAL


 
Biochips could be extremely useful in environmental monitoring, public health,
and homeland security applications such as diagnosis of infectious diseases in
minutes rather than days, rapid identification of crime suspects, and
on-the-spot categorization of biological warfare agents. Examples of potential
commercial products include small portable kits for testing for microorganisms
in dairy products or for food pathogens such as E. coli and salmonella.


The overall biochip market is estimated to be in excess of $500 million and is
projected to grow at 50% per year for several years. The Company’s technology
may have the potential to contribute to the growth of this market and create
low-cost electronic sensor devices for mass consumer use.


Chemical lab-on-a-chip analytical instruments
Small inexpensive sensor arrays could replace current analytical laboratories in
many applications. They could be portable and provide analytical results almost
immediately. Significant advancements have already been made in this field. Our
technology has the potential to create even more sensitive and cheaper chemical
lab-on-a-chip devices. In addition to traditional chemical analysis, examples of
applications include breath alcohol testing and pipeline leak monitoring.


Environmental monitoring (LIDAR)
The vacuum tubes currently utilized in LIDAR (Light Detection and Ranging)
applications are expected to be replaced by the rugged, solid-state devices
based on the Company’s technology. Due to its high sensitivity, the operation of
a photo-detector based on the technology will be less susceptible to particle
interference. The emergence of low-cost detectors with superior performance
could lead to the substantial growth of this market.


Security devices
The ability to sense very weak sub-nanosecond impulses is valuable in many
security applications. Our technology has the potential to create the most
sensitive security devices, including active pixel arrays for automatic
monitoring.
 
STRATEGY AND IMPLEMENTATION
 
The Company intends to develop its technology to be positioned as the next
generation solid state technology for low level light detection at the component
level. It will be marketed for existing applications for low light level
detection as well as for use in entirely new detection systems.


The Company’s technology does not require any especially sophisticated
semiconductor fabrication processes. The Company intends to outsource the
manufacturing of its products but will likely seek to have an assembly and
testing facility. A critical step on the road to commercialization will be
perfecting manufacturing processes recently begun in the US, to enable better
reproducibility and improved performance parameters and reliability.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 16
CONFIDENTIAL


 
The Company’s unique technology enables the development of highly specialized
detector components optimized for specific applications and systems that meet
the needs of OEMs. Development of detector components for OEMs will require
continuing collaboration with system developers. Significant resources will be
devoted to this effort.


In order to more easily market Company products to OEMs and alleviate some of
the fears commonly experienced by first adopters, the Company will seek public
exposure and continue the validation process. The Company intends for its
scientists to write feature articles in industry publications and to arrange for
its products to be reviewed in order to help build awareness of the technology.
In addition, the Company expects to present at industry tradeshows. Products
will be exhibited at events such as Photonics West and IEEE NSS-MIC. A website
has been established. As first adopters are often scientists, presentations of
technology at scientific conferences will be made.


The Company will aggressively market to the R&D centers of major manufacturers
in the field. It is expected that specialized marketing expertise will be
required for some of the markets; the Company plans to seek out top talent to
fill this need.


The Company might enter into a joint venture or agreement with another company
in order to gain access to a distribution network, manufacturing capability, or
expertise in electronic system integration in specific fields. It is expected
that strategic alliances will be established with original equipment
manufacturers in several markets. Currently, there are no such joint ventures or
agreements under discussion.


Distribution will be initially done directly to first adopters, including large
medical OEMs. Physicists and engineers at universities and national laboratories
will serve as initial qualifiers of the technology for use in various projects.


For non-OEM products, the Company will utilize independent sales representatives
and develop its own technical sales staff.


PRODUCT DEVELOPMENT STRATEGY
 
The Company plans to develop products and introduce them to the marketplace in a
gradual manner. This approach is natural as it allows the development of simpler
products first, and then building on these results to perform more advanced R&D
needed for the development of other products.


Single element silicon photodetectors
The first products of the Company are solid-state photomultipliers for photon
counting and analog detection. The product has already been developed and
evaluation samples are available; currently, additional design improvements are
being made. Improving performance and long term reliability is the primary R&D
direction for the Company in the short term. The results of this R&D program are
also going to be utilized in the development of other products. The Company has
produced a prototypes of photodetector chips for PET scanning applications and
scientific applications and is involved in their evaluation and improvement.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 17
CONFIDENTIAL


 
In addition, the Company is developing a number of models of a detector module
packaged with electronics to make it easier to use and take full advantage of
its capabilities. The models will appeal to different categories of customers.
The Company believes the photodetector module has the potential to become a
leader in the small, but rapidly growing field that is fueled by demands of
extremely low light level detection. The product is expected to find use in flow
cytometry, luminescence measurement, multi-photon spectroscopy, and other
scientific and manufacturing applications.


Besides PET scanners, there are several other medical instruments that use
vacuum PMT’s; of particular interest is the gamma camera (SPECT) application.
Amplification Technologies expects to be able to develop solid state detectors
for all of these applications.


Infrared detectors
The Company has initiated development of an infrared detector as part of its
work under the NASA grant to develop a sensitive photodetector for optical
communications. This development involves work with InGaAs semiconductor
material as opposed to the silicon traditionally used in electronics. Infrared
photodetectors are also of significant interest to the Homeland Security market.


Linear detector array
A linear detector array is expected to be the first multi-element detector based
on our technology of internal discrete amplification. It will combine several
detector elements, each of which will read signals independently of the others.
The market for such devices includes time-resolved spectroscopy, LIDAR remote
sensing, biological and chemical detection, and machine vision. The Company
intends to commence an extensive R&D program to develop linear detector arrays.


Imaging array
Several commercial markets are searching for large size arrays for low light
level imaging. The primary applications are night vision equipment, automobile
night vision systems, and bio-agent detection.


The Company believes that its technology could potentially be used to create
imaging arrays with superior performance parameters and low cost, and plans to
start an R&D program to develop imaging arrays. It is expected that the first
stage of this program will yield results sufficient to choose the overall focus
and identify the applications that are the most natural fit with our technology
and capabilities. One particular R&D challenge will be to create arrays of a
size sufficient for obtaining a quality image.


Detectors for biochip, chemical sensor, and environmental monitoring
applications
The Company’s internal research and work with outside consultants lead it to
believe that the unique amplification mechanism we developed would be of strong
interest in the fields of biochips, chemical sensors, and environmental
monitoring. In fact, our technology has the potential to revolutionize some of
these fields and to create the next generation of the products.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 18
CONFIDENTIAL


 
PRICING
 
The Company intends to compete primarily based on the performance
characteristics of its products and less so on price. The Company also expects
to produce products not offered by its competitors. In any event, the Company
expects its manufacturing costs to be low, giving it the flexibility to employ
various pricing strategies. Should the Company compete on price, the low cost of
production should help preserve profit margins.


In markets such as PET scanners, Amplification Technologies’ detectors expect to
compete with PMTs that are sold at an average of $100 to $200 per tube. The
Company understands that for large PET systems the cost of PMTs is approximately
25% of the total material cost. The combination of the superior performance and
the expected low production cost will afford the Company significant pricing
flexibility in this market.


COMPETITIVE LANDSCAPE
 
Current competition to Amplification Technologies is primarily from PMT and APD
manufacturers. Amplification Technologies will directly compete with established
players such as Hamamatsu (Japan), PerkinElmer (US), Photonis (France), Electron
Tubes (UK), and ITT. All of them produce vacuum tube-based photo- and
radiation-sensitive devices. These devices include various PMTs, image
intensifier tubes, and light detector modules.


COMPETITIVE ADVANTAGES
 
The Company’s key competitive advantages are its unique intellectual property,
its technical expertise, and its exceptional team. The Company fully owns its
intellectual property. In April 2005 the Company was issued its cornerstone
patent, United States Patent 6,885,827 titled “High sensitivity, high resolution
detection of signals.” Another patent, US # 7,085,502 was granted in August
2006. The Company has filed for one more patent application and plans to file
additional patent applications to further protect its intellectual property.
International patent applications have been filed as well. The Company’s
patented intellectual property covers not only light detection but also the much
larger market of high precision electron signal amplification and digital
processing That could be applicable to the detection of other types of signals
powersafe [graphic11.jpg]



As a result of the flexibility of its technology and the experience of its team,
Amplification Technologies has strong R&D capabilities to optimize its sensors
and amplifiers to specifications of OEMs and develop products and technological
solutions that in many cases will be unmatched in their superior performance,
flexibility, integration, and cost-effectiveness. The Company expects that its
competitive advantages will be sustainable for an extended period.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 19
CONFIDENTIAL

 
COMPETITORS
 
Hamamatsu is the leader in the low-level light detection market, having the
largest market share, range of products, and distribution system. In the fiscal
year 2007, Hamamatsu Photonics, which offers a broad range of photonics
products, had consolidated net sales of $838 million. While the company started
out as a PMT manufacturer, many of its products are now based on semiconductor
technologies. The strengths of Hamamatsu are its reputation, current market
position, and the high quality of its products. Hamamatsu focuses mainly on
phototube applications in nuclear medicine, biological and pharmaceutical
research, physics experiments sector, and government research. Hamamatsu has
developed several vacuum tube technologies, including miniature PMTs,
multichannel PMTs, and microchannel plate PMTs that are used extensively in life
science and drug discovery instrumentation. Examples of the applications include
chemiluminescence, flow cytometry, immunofluorescence, and microtiter plate
readout. These rapidly growing application areas are all target markets for
Amplification Technologies, Inc. Hamamatsu has also developed a line of
semiconductor products for photodetection.


Photonis (formerly Philips Photonics) manufactures primarily photomultiplier
tubes and image intensifiers. The total sales in 2007 were about $200 million.
Photonis is believed to have the largest fraction of the PET OEM market as a
major supplier to Philips, GE Medical Systems and Siemens.


Electron Tubes, a UK manufacturer, focuses on photodetector tubes for physics
projects and scientific applications, offering complete PMT modules and
assemblies including voltage supplies and processing electronics. It does not
have any solid state products.


Perkin-Elmer manufactures primarily solid-state products including APDs and
APD-based photon-counting modules.


JDS Uniphase produces solid-state photo-detectors for use in fiber-optic
telecommunications.


ITT produces night vision devices for a variety of applications.


Others
There are also several boutique APD photo-detector developers. Their focus is on
detectors for certain specialized applications, which has allowed them to
develop significant niche expertise.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 20
CONFIDENTIAL


 
It is important to note that in the field of low level light detection there is
very limited vertical integration. Companies such as Hamamatsu remain component
suppliers to original equipment manufacturers (OEMs) and do not produce complete
systems. The only major exception is PerkinElmer which produces medical
instruments through a separate division.


COMPETING SEMICONDUCTOR TECHNOLOGIES
 
APDs used in the standard analog mode of operation have inherent limitations
that prevent them from detecting very low-level light signals. At the level of
gain required for such detection, excess noise factor increases to the degree
that makes signal detection virtually impossible. They can, however, be used for
stronger signals. APDs can also be used in a mode of operation known as
Geiger-mode. In this mode high gain is achievable, but only the existence of a
signal, as opposed to signal strength, can be measured. Hamamatsu, PerkinElmer,
and Advanced Photonics, are some of the companies producing APDs. Additionally,
there are a number of new companies that have built Geiger-mode APDs which
compete primarily in the single photon counting market. Generally, the Company
believes that the development of APDs is reaching a point where further
development will not result in significant performance improvements.


There is a competing approach to creating sensitive semiconductor photodetectors
referred to as SiPM or Multipixel Photon Counter. In general, SiPM technology
and its variations are largely based on the idea of using an array of
Geiger-mode APD micro-pixels to measure signal strength. The basic design of
SiPM has been developed in Russia, published years ago, and is in the public
domain. Some patents have been issued that cover certain aspects of this
technology. The Company believes that for some time there have been efforts to
use such devices in very large scale high energy physics experiments. The
Company believes that SiPM type technologies are limited to detection of light
signals, and, unlike detectors based on the Company’s technology, cannot be used
for detection of electrical signals either directly or in other types of sensors
(mechanical, thermal, chemical, biochip, etc.).


Hamamatsu has recently introduced the first SiPM commercial product, sensitive
solid state detectors with relatively high detection efficiency. Based on the
descriptions contained in Hamamatsu’s marketing literature, which makes specific
reference to SiPM technology, and the analysis of the Hamamatsu product, our
technical team has concluded that this device is based on the traditional SiPM
technology. We are aware of a patent application related to the SiPM technology
that has been filed by Hamamatsu that appears to relate to specific designs. The
analysis of the Hamamatsu patent filing by our scientists shows it to be
primarily modifications of the traditional SiPM designs that are different from
the Company’s technology. The Company believes that Hamamatsu’s superior
manufacturing capability contributed greatly to the improvements in its devices
relative to SiPM devices that were previously made in Russia. The Company sees
the introduction of the SiPM-type product by Hamamatsu as an important
validation of the Company’s approach.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 21
CONFIDENTIAL


 
A number of smaller companies, some of whom have filed patents related to SiPM
technology, are seeking to proceed in the same direction as Hamamatsu. The most
notable of these is SensL, which has commercial product available. In general
the company believes that Hamamatsu is the strongest competitor in the group. We
are also aware of patent applications filed by manufacturers of PET scanners on
some of the uses of SiPM-type technologies in medical diagnostics. The Company
welcomes the interest of PET scanner manufacturers in solid state technology and
believes that these patent applications do not present a significant competitive
or intellectual property threat to the Company. Finally, a venture stage
Canadian company, Zecotek Laboratories, Inc., has hired a Russian scientist who
developed some of the SiPM designs, announced that it has filed three patent
applications in the U.S. and has announced commercial products. Based on the
limited information available, including datasheets, the Company believes its
products will be superior to Zecotek’s. It is possible that other companies are
conducting research in this area that the Company is not aware of.
In general, the Company views the SiPM-type technologies as the previous
generation of the discrete amplification technology developed and patented by
the Company. The Company believes that its patented technological approach is
superior and far more flexible in allowing performance optimization. SiPM-type
technologies can be used in some photodetection applications. However, while
SiPM type technologies do allow one to register low-level light signals, the
Company believes that they have inherent limitations because they lack a number
of important design features that are part of the Company’s technology and are
described in the Company patents. Accordingly the Company believes that in the
vast majority of applications the technology of discrete amplification is
superior to these other approaches. The Company further believes that the
opportunities to fundamentally improve the Hamamatsu devices are limited.


PERSONNEL
 
The Company currently has 25 employees (FTE), 22 in Moscow and 3 in New York,
including 9 PhDs. The Company expects that its US based staff will grow
significantly over time and that it will also add some staff in Moscow. The
Company will make full use of its highly qualified and relatively inexpensive
overseas technical team for its R&D activities. US personnel is expected to be
split between general management and research/production/testing, with some
sales and marketing that will grow as the Company introduces new products. It is
expected that the Company will continue to use an outsourcing model both in the
US and overseas, and will require only limited production personnel.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 22
CONFIDENTIAL

 
Management Team
R. S. Krishnaswamy, President and COO has 25 years of experience in the high
tech industry. As a senior executive with Veeco, he worked in operation areas
ranging from engineering and manufacturing to marketing and business
development. He was involved in an R&D project to develop sensor technology as
well as in numerous other projects. Immediately prior to becoming President and
COO of the Company, he was a vice president with Agave Technologies, giving him
experience in a startup environment.


A strong and dynamic leader, R.S. Krishnaswamy has a wealth of experience in
managing people and projects. He also has significant international experience
that is particularly useful in leading the Company’s efforts.


V.E. Shubin, Chief Scientist, is a co-founder of the Company.  He and Dmitry
Shushakov are the principal inventors of the Company’s technology. Dr. Shubin is
a world-leading expert on photo-detectors and photonics technology with almost
forty years of experience in the field.  He has conducted pioneering research in
photonics and authored over a hundred scientific papers. Together with Dmitry
Shushakov, he recently authored a broad overview of avalanche photodetectors for
the Encyclopedia of Optical Engineering. Dr. Shubin’s major scientific
achievements include the development of two new areas in the field of
solid-state structures and optoelectronics:  photo-electric structures with
memory (PEMS) and avalanche structures with negative feedback (ANF). Dr. Shubin
is actively involved in both theoretical and experimental aspects of the
Company’s development activities.


Dmitry Shushakov, Head of Product Development, a co-founder of the Company, is a
leading expert in the field of sensor and photo-detector development with over
20 years of research and development experience.  Prior to joining Amplification
Technologies, Dmitry Shushakov conducted research in the field of avalanche
silicon structures with negative feedback in Dr. Shubin’s group at the Lebedev
Institute of Physics. He has authored numerous scientific papers on
photo-detectors and sensor technology, including the development of novel
avalanche photodiodes.  He also possesses strong experience in computer modeling
of semiconductor processes and general design of opto-electronic systems. 
Dmitry Shushakov is a co-developer of the internal discrete amplification
mechanism in semiconductors. He is involved primarily in the modeling and
experimental aspects of the development.


Yuriy Yevtukhov, Vice President – Technology, has extensive experience in
semiconductor technology and product development, as well as in working with
customers on specific applications. He has designed semiconductor devices such
as Schottky diodes and deep IR photodetectors. As group leader at Agave
Technologies, he participated in all aspects of product life cycle, from concept
and development to field support. As a senior process engineer and staff
scientist at Veeco, he was involved in design, improvements, and support of
processing tools and a number of other technologies. Prior to joining the
industry, Dr. Yevtukhov conducted pure research focusing on the physics of
semiconductor fabrication processes. He has 25 years of overall high tech
experience.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 23
CONFIDENTIAL



Edward Godik, Senior Technology Consultant, has almost forty years of experience
in detector development and technology commercialization. His work led to major
advances in opto-mechanical imaging and IR silicon photo-detector development.
He is the author of over a hundred scientific papers and holds several patents.
The emphasis of Dr. Godik’s work in the last twenty years has been on the
commercialization of new technologies with a focus on the application of new
detector technologies in medicine. Dr. Godik was previously with Dynamic
Imaging, Inc.


Nicholas Kolobov, Senior Technology Officer, has over thirty years of practical
experience in semiconductor device fabrication technologies. Dr. Kolobov has
numerous publications and is a well known expert in this field.


Jack N. Mayer , Director, a co-founder of the Company is a portfolio manager
with Gabriel Capital Corp. and has been employed with Gabriel and associated
entities for 20 years. Mr. Mayer has a Masters in Mathematics from Columbia
University. The Company is not affiliated with Gabriel.
 
It is expected that Samuel M. Zentman will join the Board in April. Since
November 2004 Dr. Zentman has been a director of Acorn Energy, Inc., a Nasdaq
listed company.


Members of the scientific team include six other PhDs and additional highly
qualified personnel.


Certain gaps in the management team will be filled as the Company grows. In
particular, the Company has to acquire specialized technological and marketing
expertise in the industries that are the end-users of devices built on the
technology.


FINANCIAL PROJECTIONS
 
The Company estimates that over a 5 year period the Company will reach a run
rate of $80+ million per annum in revenue and of $30+ million per annum, in pre
tax net income with substantial growth thereafter, that it will attain some
revenue from sales by late ’08/early ‘09 and profitability in 2011, that it will
continue to obtain grant revenue in ’08 and beyond, and that it will require
additional equity financing of about $4 million in ’08, about $6 million in each
of ’09 and ’10 and additional equity financing in ‘11.
 
No assurance can be given regarding the attainability of the projections or the
reliability of the assumptions on which they are based. The projections are
subject to change due to market conditions, changes in company strategy, receipt
of additional information, refinement and other factors and the Company has no
obligation to update such information. The projections are based upon certain
assumptions regarding future events over which the Company has little or no
control and as stated assume significant additional funding. The Company
currently has no arrangements for such additional funding. The projections are
subject to the uncertainties inherent in any attempt to predict the results of
operations of an early stage company over a prolonged period, and as such,
results may vary materially and adversely from those projected. The Company’s
management may conduct the business in a manner different from that contemplated
in those assumptions due to changing circumstances.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 24
CONFIDENTIAL


 
Actual results will likely vary, perhaps materially, from these projections. In
light of the significant uncertainties inherent in the projections included
herein, the inclusion of such information should not be regarded as a
representation by us or any other person that our objectives or other factors
and plans will be achieved. The projections were not prepared in accordance with
generally accepted accounting principles, have not been reviewed by an
independent accounting firm, and do not reflect all adjustments necessary for a
fair presentation of the financial position and results of operations of the
Company.


CORPORATE INFORMATION
 
Amplification Technologies, Inc. is a Delaware corporation formed in May 2002
headquartered in New York City. It is the successor to Quantum Photonics LLC, a
New York limited liability company formed in 2000 to commercialize the Company’s
technology. APMTI LLC, a Russian limited liability company based in Moscow and
formed in 2004, is a wholly owned subsidiary of Amplification Technologies, Inc.
The Company’s bylaws provide that all business of the Company shall be conducted
in conformity with Orthodox Jewish law.
The Company’s corporate law firm is David Lubin & Associates, PLLC, 26 East
Hawthorne Avenue, Valley Stream, New York 11580, tel. (516) 887-8200, fax (516)
887-8250.


The Company’s intellectual property law firms are Frommer Lawrence & Haug LLP,
and Morgan & Finnegan LLP .


The authorized capital stock of the Company consists of: (a) 40,000,000 shares
of common stock, $0.01 par value per share, of the Company (the “Common Stock”),
(b) 2,000,000 shares of non-voting common stock, $0.01 par value per share (the
“Non-Voting Common Stock”), of the Company, and (c) 1,000,000 shares of
Preferred Stock, $0.01 par value per share, of the Company of which 120,000
shares have been designated as Series A Preferred Stock, and 200,000 are to be
designated as Series B Preferred Stock.


On a pro forma basis as of Jan 31, ’08, the issued and outstanding capital stock
of the Company consists of: (a) 12,735,140 shares of Common Stock, (b) 44,430
shares of Series A Preferred stock, which are convertible into 1,652,809 shares
of Common Stock and (c) not more than 2,406,010 shares of Common Stock and
Non-Voting Common Stock reserved for issuance to satisfy option awards and
similar obligations and (d) $1,061,617 liquidation value of non- convertible
Series B Preferred Stock. Holders of 4,376,571 shares of Common Stock receive
payments of $.00625/share monthly until such shares are registered and have a
trading symbol, or can be sold under Rule 144, and have certain “most favored
nation” rights. 93% of such shares have agreed in principle to take stock in
lieu of the monthly cash payment.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 25
CONFIDENTIAL

 
Some of the key terms of the outstanding Series A Preferred Stock are summarized
below.


Liquidation preference per share:
$31.00
   
Dividends:
 
PIK, 18% per annum, payable quarterly until December 31, 2006, whereupon
dividends ceased.
   
Conversion:
 
Each share of Series A Preferred Stock is convertible into 37.2 shares of Common
Stock
 
 
Voting Rights:
The holders of the preferred vote with the common on an as-if converted basis.
   
Maturity:
December 31, 2011.
   
Protective Provisions:
 
The Company shall not take certain actions, including the creation of any
security senior to the preferred, without the consent of the holders of 80% of
the outstanding preferred shares.

 
The above summary of the terms of the Series A Preferred is qualified in its
entirety by reference to the amended Certificate of Designation of the Series A
Preferred, which was filed with the Secretary of State of the State of Delaware
and is available upon request from the Company.


The Series B pfd stock is senior to the Pfd A, non-convertible, is redeemable at
any time by the Company, has very restrictive covenants and pays a PIK dividend
of 2% monthly. The Series B are held by Mr. Mayer and members of his family.


The Company has raised approximately $6.5 million of capital as follows:


Year
   
Amount
   
Price
   
Type of Security Issued
 
'02
 
 
$
400,000
 
 
$
0.269
   
Common
 
'03
 
 
$
420,000
 
 
$
0.403
   
Common
 
'04
 
 
$
1,045,000
 
 
$
0.538
   
Common
 
'05-'06
 
 
$
2,185,000
 
 
$
31.00
   
Series A Preferred
 
‘07
 
 
$
780,000
 
 
$
0.95
   
Common
 
‘07
 
 
$
370,000
 
 
$
.0625
   
Common
 
’07-’08
 
 
$
1,281,200
         
Pfd B
 

 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 26
CONFIDENTIAL

 
ADDITIONAL TECHNICAL INFORMATION
 
Copies of the documents set forth below are available upon request at the
Company’s office. Persons interested in viewing a copy of any such document
should contact Mr. Jack N. Mayer.


1. Highly sensitive silicon photodetectors with internal discrete amplification
(2004 publication by members of the team)


2.  Ultra low noise photodetectors with internal discrete amplification (Paper
by members of the team - published 2005)


3.  Demonstration of new sensor technology (Description of experiments)


4.   Solid state photomultiplier: noise parameters of photodetectors with
internal discrete amplification (2006 publication by members of the team)


5. Bio-sensing: the use of a novel sensitive optical detector (2006 publication
by members of the team).


6. Breakthrough in low light level applications: Novel solid state detectors
with high gain and low noise (Amplification Technologies white paper)


7.  Avalanche Photodetectors (chapter from The Encyclopedia of Optical
Engineering authored by members of the team)


8.  Novel Detector for Quantum Cryptography Applications (Amplification
Technologies white paper)
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 27
CONFIDENTIAL


 
RISK FACTORS
 
The Company is pre-revenue and in a relatively early stage of development. An
investment in the Company involves a high degree of risk and should be
considered only by investors familiar with the risks presented generally by
companies at this stage. Prior to making an investment decision, prospective
investors should carefully consider the following factors in addition to the
other information set forth in this Memorandum


We will need additional financing to fund further research and development,
produce marketable products and achieve profitability.


Our products have not been tested in the marketplace.


We have no relationships with OEMs.


We may not be able to protect our intellectual property rights in our
proprietary technology and information.


We may not be able to compete with our competitors, most of whom have greater
resources and experience than we do.


We have not developed the infrastructure required to manufacture, market, or
sell our product candidates.


The photo-detector industry is subject to technological change.


We are highly dependent on our scientific and senior management personnel.


The risk factors highlighted above do not purport to be complete and businesses
are often subject to risks not foreseen or fully appreciated by management. In
reviewing this Confidential Memorandum potential investors should keep in mind
the possibility of other risks that could be important and materially affect
their investment. Investors are urged to make their own evaluation of the
Company. We encourage potential investors who would like to receive additional
information or clarification of any of the items contained herein to speak with
Company management before investing.
 

--------------------------------------------------------------------------------

PowerSafe [footer.jpg]
PAGE 28
CONFIDENTIAL

